AGREEMENT OF PURCHASE AND SALE

1

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made and entered into
as of this        day of September, 2007 (the “Contract Date”) by and between
FIRSTCAL INDUSTRIAL 2 ACQUISITION, LLC, a Delaware limited liability company
(“Seller”), and HINES REIT MINNEAPOLIS INDUSTRIAL LLC, a Delaware limited
liability company (“Purchaser”).

1. SALE.

Seller agrees to sell and convey to Purchaser, and Purchaser agrees to purchase
from Seller, for the purchase price set forth below and on the terms and
conditions set forth in this Agreement, all of the following:

(a) those certain tracts or parcels of land which are described on Exhibit A
attached hereto and made a part hereof, together with all rights, easements and
interests thereon or appurtenant thereto including, but not limited to, any
streets or other public ways adjacent to said tract or parcel and any water or
mineral rights owned by, or leased to, Seller, (collectively, the “Land”);

(b) all of the buildings, structures, fixtures and other improvements located on
the Land, including, but not limited to, the buildings commonly known by the
street addresses: 2200 University Ave. West, St. Paul; 5900 Golden Hills Drive,
Golden Valley; 6100-6190 Golden Hills Drive, Golden Valley; 6105 Golden Hills
Drive, Golden Valley; 10900 Hampshire Ave. S., Bloomington; 800 South Fifth
Street, Hopkins; 7600-7688 Executive Drive, Eden Prairie; and 10025 Valley View
Road, Eden Prairie, Minnesota (each such address being a “Building”, and all
other on-site structures, systems, and utilities associated with the buildings
(all such improvements being referred to herein as the “Improvements”), but
excluding improvements, if any, owned by any tenant(s) located therein;

(c) Seller’s right, title and interest in all leases and other agreements to
occupy all or any portion of any or all of the Land and the Improvements that
are in effect on the Contract Date or into which Seller enters prior to Closing
(as hereinafter defined) pursuant to the terms of this Agreement (collectively,
the “Leases”);

(d) all of Seller’s right, title and interest in and to all tangible personal
property upon the Land or within the Improvements, including, without
limitation, heating, ventilation and air conditioning systems, equipment,
fixtures, appliances, furniture, artwork, tools and supplies, owned by Seller
and used by Seller in connection with the ownership and operation of the Land
and the Improvements (collectively, the “Personal Property”), but excluding any
and all items of tangible personal property owned by the tenants;

(e) all of Seller’s right, title and interest in and to all assignable contracts
and agreements to which Seller is party (other than Leases) relating to the
upkeep, repair, maintenance, leasing or operation of any or all of the Land,
Improvements and the Personal Property, and all comparable contracts, agreements
or arrangements into which Seller enters prior to Closing pursuant to this
Agreement (collectively, the “Contracts”), except that Purchaser shall not
assume and accept at Closing those Contracts which constitute Rejected Contracts
(as hereinafter defined); and

(f) to the extent transferable, all of Seller’s right, title and interest (if
any) in and to all intangible assets of any nature relating to any or all of the
Land, the Improvements and the Personal Property, including, but not limited to,
(i) all guaranties and warranties issued with respect to the Personal Property
or the Improvements; (ii) all plans and specifications, drawings and prints
describing the Improvements; (iii) trademarks or trade names associated with the
Improvements; and (iv) all licenses, permits, approvals, certificates of
occupancy, dedications, subdivision maps, development rights and entitlements
now or hereafter issued, approved or granted by any governmental authority in
connection with the Land or the Improvements (collectively, the “Intangibles”).

The Land, the Improvements, the Personal Property, the Contracts, the Leases and
the Intangibles are hereinafter referred to collectively as the “Property.”

2. PURCHASE PRICE.

The total purchase price to be paid to Seller by Purchaser for the Property
shall be EIGHTY-SEVEN MILLION AND NO/100 DOLLARS ($87,000,000.00) (the “Purchase
Price”), plus or minus prorations as hereinafter provided and subject to
adjustment as provided in Section 3 below.

3. CLOSING.

The purchase and sale contemplated herein shall be consummated at a closing
(“Closing”) to take place by mail or at the offices of the Title Company
(defined below). The Closing shall occur on September 27, 2007, or as otherwise
agreed by the parties (the “Closing Date”).

4. DEPOSIT.

Not later than three (3) business days after the execution and delivery of this
Agreement by Purchaser and Seller, Purchaser shall deposit, as its earnest money
deposit, the sum of $4,300,000.00 (the “Earnest Money”) in an escrow with the
Title Company (the “Escrow”) pursuant to escrow instructions in the form
attached hereto as Exhibit B. The Earnest Money and all interest earned thereon
are herein collectively referred to as the “Deposit.” Except as otherwise
expressly set forth herein, the Deposit shall be applied against the Purchase
Price at Closing.

5. SELLER’S DELIVERIES.

Prior to the execution of this Agreement, Seller, to Seller’s knowledge, has
delivered to Purchaser, all of the documents and agreements described on
Exhibit C attached hereto and made a part hereof that are in Seller’s possession
or reasonable control (the “Documents”), except for the Documents described in
item (c) on Exhibit C which have been delivered to Purchaser only to the extent
such Documents are in Seller’s actual possession. The Documents that are
furnished to Purchaser pursuant to this Section 5 are being furnished to
Purchaser for information purposes only and without any representation or
warranty by Seller with respect thereto, express or implied, except as may
otherwise be expressly set forth in this Section 5 or Section 8.1 below, in
either case as limited by Sections 8.2 and 8.3 below. Seller hereby represents
and warrants to Purchaser that, to Seller’s knowledge, Seller has not failed to
deliver true and complete copies of any Documents in Seller’s possession or
reasonable control (except for the Documents described in item (c) on Exhibit C
which have been delivered to Purchaser only to the extent such Documents are in
Seller’s actual possession).

6. INSPECTION PERIOD.

6.1. Basic Project Inspection. At all times prior to Closing, including times
following the “Inspection Period” (which Inspection Period is defined to be the
period commencing with the Contract Date and continuing through and including
3:00 p.m. (Chicago time) on September 24, 2007), Purchaser and Purchaser’s
employees, third party consultants, lenders, engineers, accountants and
attorneys (collectively, the “Purchaser’s Representatives”) shall be entitled to
conduct a “Basic Project Inspection” of the Property, which will include the
rights to: (i) enter upon the Land and Improvements, at reasonable times, to
perform inspections and tests of the Land and the Improvements, (ii) make
investigations with regard to the environmental condition of the Land and the
Improvements and the compliance by the Land and the Improvements with all
applicable laws, ordinances, rules and regulations, (iii) review the Leases
affecting the Property, and (iv) interview any tenant at the Improvements with
respect to its current and prospective occupancy of the Improvements as long as
a representative of Seller is notified in advance of such interview. Purchaser
shall provide not less than one (1) business day’s prior notice to Seller before
conducting any investigations, study, interview or test to or at the Land and
the Improvements. If Purchaser determines that the results of any inspection,
test, examination or review do not meet Purchaser’s criteria, in its sole
discretion, for the purchase, financing or operation of the Property in the
manner contemplated by Purchaser, or for any other reason then Purchaser may
terminate this Agreement by written notice to Seller (the “Termination Notice”),
delivered not later than 5:00 p.m. (Chicago time) on the last day of the
Inspection Period (as the same may be extended as provided above) (the “Approval
Date”), whereupon the Deposit shall be returned to Purchaser and neither party
shall have any further liabilities or obligations hereunder, except for those
liabilities and obligations that expressly survive a termination of this
Agreement. If Purchaser fails to timely deliver a Termination Notice to Seller
on or prior to 5:00 p.m. Chicago time on the Approval Date, Purchaser shall be
automatically deemed to have forever waived its right to terminate this
Agreement pursuant to this Section 6.1, and the Property shall be deemed
acceptable to Purchaser.

6.2. Purchaser’s Undertaking. Purchaser hereby covenants and agrees that it
shall cause all studies, investigations and inspections performed at the Land or
the Improvements to be performed in a manner that does not unreasonably disturb
or disrupt the tenancies or business operations of the tenant(s) at the
Improvements. Purchaser shall not conduct (or cause to be conducted) any
physically intrusive investigation, examination or study of the Land or the
Improvements (any such investigation, examination or study, an “Intrusive
Investigation”) as part of its Basic Project Inspection or otherwise without
obtaining the prior written consent of Seller. In the event Purchaser desires to
conduct (or cause to be conducted) any Intrusive Investigation of the Land or
the Improvements, such as sampling of soils, other media, building materials, or
the other comparable investigation (but excluding air quality sampling),
Purchaser will provide a written scope of work to Seller describing exactly what
procedures Purchaser desires to perform. Seller shall not unreasonably withhold,
condition or delay its consent to any Intrusive Investigation of the Land or the
Improvements proposed by Purchaser. Purchaser and Purchaser’s Representatives
shall, in performing its Basic Project Inspection, comply with the procedures
set forth in this Section 6.2 and any and all applicable laws, ordinances,
rules, and regulations. Neither Purchaser nor Purchaser’s Representatives shall
report the results of the Basic Project Inspection to any governmental or
quasi-governmental authority under any circumstances without obtaining Seller’s
express written consent, which consent may be withheld in Seller’s sole
discretion, except as may be required by law or court order. Purchaser shall
provide Seller with copies of any and all final, third party reports prepared on
behalf of Purchaser as part of the Basic Project Inspection promptly after
Purchaser’s receipt of such reports. Purchaser or Purchaser’s Representatives
conducting inspection activities on site at the Property shall: (a) maintain
commercial general liability (occurrence) insurance in an amount of not less
than $2,000,000 covering any accident arising in connection with the presence of
Purchaser and Purchaser’s Representatives at the Land and the Improvements and
the performance of any investigations, examinations or studies thereon, and
shall deliver a certificate of insurance (in form and substance reasonably
satisfactory to Seller), naming Seller as an additional insured thereunder,
verifying the existence of such coverage to Seller prior to entry upon the Land
or the Improvements; and (b) promptly pay when due any third party costs
associated with its Basic Project Inspection. Purchaser shall, at Purchaser’s
sole cost, repair any damage to the Land or the Improvements resulting from the
Basic Project Inspection, and, to the extent Purchaser or Purchaser’s
Representatives alter, modify, disturb or change the condition of the Land or
the Improvements as part of the Basic Project Inspection or otherwise, Purchaser
shall, at Purchaser’s sole cost, restore the Land and the Improvements to the
condition in which the same were found before such alteration, modification,
disturbance or change. Purchaser hereby indemnifies, protects, defends and holds
Seller, Seller’s affiliates, their respective partners, shareholders, officers
and directors, and all of their respective successors and assigns (collectively,
the “Seller Indemnified Parties”) harmless from and against any and all losses,
damages, claims, causes of action, judgments, costs and expenses (including
reasonable attorneys’ fees and court costs) (collectively, “Losses”) that Seller
or any Seller Indemnified Party suffers or incurs as a result of, or in
connection with Purchaser’s Basic Project Inspection or Purchaser’s or
Purchaser’s Representatives entry upon the Land or the Improvements hereunder
(provided that Purchaser shall have no liability for merely discovering
pre-existing conditions). Purchaser’s undertakings pursuant to this Section 6.2
shall survive a termination of this Agreement or the Closing for a period of two
(2) years and shall not be merged into any instrument of conveyance delivered at
Closing.

6.3. Confidentiality. Purchaser agrees to maintain in confidence the information
and terms contained in the Evaluation Materials (defined below) and this
Agreement (collectively, the “Transaction Information”). Purchaser shall not,
under any circumstances, disclose all or any portion of the Transaction
Information to any person or entity and shall maintain the Transaction
Information in the strictest confidence; provided, however, that Purchaser may
disclose the Transaction Information: (a) to Purchaser’s Representatives to the
extent that Purchaser’s Representatives reasonably need to know such Transaction
Information in order to assist, and perform services on behalf of, Purchaser or
to otherwise evaluate the Property; (b) to the extent required by any applicable
statute, law, regulation or governmental authority; and (c) in connection with
any litigation that may arise between the parties in connection with the
transactions contemplated by this Agreement. Purchaser shall advise Purchaser’s
Representatives of the provisions of this Section 6.3 and cause such parties to
maintain the Transaction Information as confidential information and otherwise
comply with the terms of this Section 6.3. For purposes of this Agreement, the
term “Evaluation Materials” shall mean the Documents and any other materials or
information delivered or made available by Seller or its agents to Purchaser or
Purchaser’s Representatives together with (i) all analyses, compilations,
studies or other documents prepared by (or on behalf of) Purchaser, which
contain or otherwise reflect such information or materials and (ii) the results
of any studies, analysis or investigation of the Property undertaken by or on
behalf of Purchaser. Purchaser agrees that the Evaluation Materials shall be
used solely for purposes of evaluating the acquisition, financing and potential
ownership and operation of the Property. Notwithstanding anything contained
herein to the contrary, it is understood and agreed that money damages would not
be a sufficient remedy for any breach of this Section 6.3 by Purchaser or
Purchaser’s Representatives and that Seller shall be entitled to specific
performance and injunctive or other equitable relief as a remedy for any such
breach of this Section 6.3 by Purchaser or Purchaser’s Representatives.
Purchaser further agrees to waive any requirement for the security or posting of
any bond in connection with such remedy. Such remedy shall not be deemed to be
the exclusive remedy for breach of this Section 6.3 but shall be in addition to
all other remedies available at law or in equity to Seller. In the event this
Agreement is terminated for any reason whatsoever, Purchaser shall promptly (and
in any event within three (3) business days after the effective date of
termination) return to Seller the Documents and any and all copies of the
Documents and destroy any and all other Evaluation Materials. The undertakings
of Purchaser pursuant to this Section 6.3 shall survive the termination of this
Agreement. Notwithstanding the foregoing, Purchaser (its affiliates or any
entity advised by Purchaser’s affiliates) shall be permitted to disclose this
transaction and/or the terms of this transaction and any such information
relating to the Property (excluding such Evaluation Materials relating to the
environmental condition of the Property) in any document as may be necessary to
comply with any applicable federal or state securities laws, rules, or
regulations or to comply with the requirements of the Securities and Exchange
Commission.

6.4. Rejection of Contracts. Seller, at Seller’s sole cost and expense, shall
terminate at Closing all of the Contracts, including the Brokerage Agreements
(as hereinafter defined) (the “Rejected Contracts”).

7. TITLE AND SURVEY MATTERS.

7.1. Conveyance of Title. At Closing, Seller agrees to deliver to Purchaser
deeds in the form attached hereto as Exhibit K (the “Deeds”), in recordable
form, conveying the Land and the Improvements to Purchaser, free and clear of
all liens, claims and encumbrances except for the following items (the
“Permitted Exceptions”): (1) taxes not yet due and payable; (2) those matters
that may be approved (or deemed approved) by Purchaser pursuant to Section 7.4
or Section 10.1; (3) the rights of tenants, as tenants only (without any rights
or options to purchase), pursuant to the Leases; (4) matters arising out of any
act of Purchaser or Purchaser’s Representatives; and (5) local, state and
federal laws, ordinances, rules and regulations, including, but not limited to,
zoning ordinances (those liens, claims, encumbrances and matters referred to in
items (1) and (3) - (5) above, the “Existing Permitted Exceptions”).

7.2. Title Commitment. Promptly after the receipt of the same (and in any events
within ten (10) business days after the Contract Date), Purchaser shall deliver
to Seller a commitment (the “Title Commitment”) issued by First American Title
Insurance Company (the “Title Company”), for an owner’s ALTA title insurance
policy with respect to the Land (the “Title Policy”), in the full amount of the
Purchase Price, together with copies of all recorded documents evidencing title
exceptions raised in “Schedule B, Section II” of such Title Commitment. It shall
be a condition precedent to Purchaser’s obligation to proceed to Closing that,
at Closing, the Title Company shall issue the Title Policy (or a “marked” Title
Commitment pursuant to which the Title Company is irrevocably bound to issue the
Title Policy) insuring, in the full amount of the Purchase Price, Purchaser as
the fee simple owner of the Land and the Improvements, subject only to the
Permitted Exceptions. If the foregoing condition precedent fails for any reason
other than the actions or omissions of Purchaser, Purchaser may elect to either
(i) proceed to Closing and waive the failure of such condition or (ii) terminate
this Agreement by delivery of written notice to Seller on or prior to Closing,
in which event (i) the Deposit shall be returned to Purchaser, and (ii) neither
party shall have any further liabilities or obligations hereunder except for
those liabilities and obligations that expressly survive a termination of this
Agreement.

7.3. Survey. Seller has delivered or made available to Purchaser a copy of the
existing surveys of the Land and the Improvements (the “Surveys”) together with
the Documents. The costs associated with any updates of the Surveys, including,
but not limited to recertification thereof, or any new surveys (any such new or
updated surveys, collectively, the “Updated Survey”) shall be the sole
responsibility of Purchaser.

7.4. Defects and Cure.

7.4.1. Purchaser’s Defect Notices. Purchaser shall accept title to the Land and
the Improvements subject to all of the Existing Permitted Exceptions. If the
Surveys, the Updated Survey or the Title Commitment discloses exceptions to
title other than the Existing Permitted Exceptions (such exceptions to title
being referred to as the “Disclosed Exceptions”), then Purchaser shall have
until 5:00 p.m. (Chicago time) on the Approval Date, within which to notify
Seller of any such Disclosed Exceptions to which Purchaser objects (any such
notice, a “Defect Notice”). Any exceptions to title (other than the Existing
Permitted Exceptions and the Disclosed Exceptions) that arise between the
effective date of the Title Commitment or the Updated Survey, as the case may
be, and the Closing are referred to herein as “New Defects.” Purchaser shall
have five (5) business days after its receipt of written notice or updated title
evidence reflecting any New Defects within which to notify Seller in writing of
any such New Defects to which Purchaser objects.

7.4.2. Seller’s Response Notices. Seller shall be obligated to cure and remove
(or procure title insurance over) on or before Closing all of the following
classes of New Defects and Disclosed Exceptions (“Mandatory Cure Items”), if
any: (i) the liens of any mortgage, trust deed or deed of trust or other
financing document evidencing or providing security for any indebtedness owed by
Seller; (ii) tax liens for delinquent ad valorem real estate taxes or
assessments; (iii) mechanics liens pursuant to a written agreement either
between (x) the claimant (the “Contract Claimant”) and Seller or its employees,
officers or managing agents (the “Seller Parties”) or (y) the Contract Claimant
and any other contractor, materialman or supplier with which Seller or the
Seller Parties have a written agreement; and (iv) broker’s liens pursuant to a
written agreement between the broker and Seller or any Seller Parties. In
addition to the Mandatory Cure Items, Seller may elect, in its sole discretion,
to cure and remove any Disclosed Exception or New Defect identified by Purchaser
in a Defect Notice by delivering written notice to Purchaser (a “Seller’s
Response Notice”) indicating that Seller has elected to cure and remove any such
matters (any such matters that Seller elects to cure and remove, “Seller Cure
Items”) not later than the sooner to occur of (i) five (5) business days after
Seller’s receipt of the applicable Defect Notice; or (ii) Closing. Seller shall
have until Closing to cure and remove (or procure title insurance, in form and
substance satisfactory to Purchaser, over) any Seller Cure Items, and, Seller
may delay Closing by up to ten (10) business days in order to cure and remove
(or procure such title insurance over) any such Seller Cure Items. If Seller
fails to provide a Seller’s Response Notice, Seller shall be deemed to have
delivered a Seller’s Response Notice electing not to cure and remove any New
Defects or Disclosed Exceptions identified by Purchaser in the applicable Defect
Notice. If Seller elects (or is deemed to elect) not to cure and remove any
Disclosed Exceptions or New Defects, Purchaser may elect, in its sole discretion
and as its sole remedy hereunder, at law or in equity, by delivery of written
notice to Seller not later than the first to occur of (i) the date that is five
(5) business days after Purchaser’s receipt (or deemed receipt) of a Seller’s
Response Notice; or (ii) Closing, to either (a) proceed to Closing and accept
title to the Land and the Improvements, subject to those Disclosed Exceptions or
New Defects, as the case may be, that Seller has refused (or is deemed to have
refused) to cure or remove, without deduction or offset against the Purchase
Price or (b) terminate this Agreement, in which event the Deposit shall be
returned to Purchaser and neither party shall have any further liabilities or
obligations pursuant to this Agreement except those liabilities or obligations
that expressly survive termination of this Agreement. If Purchaser fails to
timely notify Seller of its election pursuant to the preceding sentence,
Purchaser shall be deemed to have elected alternative (a).

7.4.3. Title Cure Provisions. If, on or prior to Closing, Seller fails to cure
and remove (or procure title insurance, in form and substance satisfactory to
Purchaser, over) each Disclosed Exception or New Defect (other than Mandatory
Cure Items), as the case may be, that Seller agreed to cure (pursuant to a
Seller’s Response Notice), Purchaser may, at its option and as its sole remedy
hereunder, at law or in equity, either (i) terminate this Agreement by written
notice to Seller on or prior to Closing, in which event the Deposit shall be
returned to Purchaser and this Agreement, without further action of the parties,
shall become null and void and neither party shall have any further liabilities
or obligations under this Agreement except for those liabilities or obligations
which expressly survive termination of this Agreement; or (ii) elect to
consummate the Closing and accept title to the Land and Improvements subject to
all those Disclosed Exceptions or New Defects that Seller has failed to cure or
remove (in which event, all such exceptions to title shall be deemed Permitted
Exceptions), without deduction or offset against the Purchase Price. If
Purchaser fails to make either such election, Purchaser shall be deemed to have
elected option (ii). If Seller fails to cure and remove (whether by endorsement
or otherwise) any Mandatory Cure Items on or prior to Closing, Purchaser may, at
its option and by delivery of written notice to Seller on or prior to Closing,
either (A) terminate this Agreement, in which event the Deposit shall be
returned to Purchaser and this Agreement, without further action of the parties,
shall become null and void and neither party shall have any further liabilities
or obligations under this Agreement except for those liabilities and obligations
which expressly survive a termination of this Agreement, or (B) proceed to close
with title to the Land and Improvements as it then is with the right to deduct
from the Purchase Price the liquidated amount reasonably necessary to cure and
remove (by endorsement or otherwise), as reasonably determined by Purchaser,
those Mandatory Cure Items that Seller fails to cure and remove.

8. SELLER’S REPRESENTATIONS.

8.1. Seller’s Representations. Seller represents and warrants to Purchaser that
the following matters are true as of the Contract Date, in all respects, except
as set forth on Exhibit D attached hereto and made a part hereof.

8.1.1. Litigation. Except as may otherwise be provided in the Documents
delivered to Purchaser pursuant hereto, there is no pending or, to Seller’s
knowledge, threatened litigation or governmental proceedings against Seller or
the Property.

8.1.2. United States Person. Seller is a “United States Person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended,
and shall execute and deliver an “Entity Transferor” certification at Closing.

8.1.3. Condemnation. Except as may otherwise be provided in the Documents
delivered to Purchaser pursuant hereto, there is no pending or to Seller’s
knowledge, contemplated condemnation or other governmental taking proceedings
affecting all or any part of the Land and the Improvements.

8.1.4. Environmental Matters. Except as may otherwise be provided in the
Documents delivered to Purchaser pursuant hereto, Seller has not received any
written notification from any governmental authority or, to Seller’s knowledge,
any other third party that (x) all or some portion of the Land and the
Improvements violates any Environmental Laws (as hereinafter defined); or
(y) any Hazardous Substances (as hereinafter defined) have been stored or
generated at, released or discharged from or are present upon the Land and the
Improvements, except in the ordinary course of business and in compliance with
all Environmental Laws. As used herein, “Hazardous Substances” means all
hazardous or toxic materials, substances, pollutants, contaminants, or wastes
currently identified as a hazardous substance or waste in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (commonly known
as “CERCLA”), as amended, the Superfund Amendments and Reauthorization Act
(commonly known as “SARA”), the Resource Conservation and Recovery Act (commonly
known as “RCRA”), or any other federal, state or local legislation or ordinances
applicable to the Land or the Improvements. As used herein, the term
“Environmental Laws” shall mean all federal, state and local environmental laws,
rules, statutes, directives, binding written interpretations, binding written
policies, ordinances and regulations issued by any governmental authority and in
effect as of the date of this Agreement with respect to or which otherwise
pertain to or affect the Land or the Improvements, or any portion thereof, the
use, ownership, occupancy or operation of the Land or the Improvements, or any
portion thereof, or any owner of the Land, and as same have been amended,
modified or supplemented from time to time prior to the date of this Agreement,
including but not limited to CERCLA, the Hazardous Substances Transportation Act
(49 U.S.C. § 1802 et seq.), RCRA, the Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Solid Waste Disposal Act (42 U.S.C. §
6901 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et
seq.), the Radon and Indoor Air Quality Research Act (42 U.S.C. § 7401 note, et
seq.), SARA, comparable state and local laws, and any and all rules and
regulations which have become effective prior to the date of this Agreement
under any and all of the aforementioned laws.

8.1.5. Due Authorization; Conflict. Seller is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and is qualified to do business in and is in good standing under the
laws of the State of Minnesota. Seller has full power to execute, deliver and
carry out the terms and provisions of this Agreement and each of the other
agreements, instruments and documents herein required to be made or delivered by
Seller pursuant hereto, and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and such other agreements,
instruments and documents. The individuals executing this Agreement and all
other agreements, instruments and documents herein required to be made or
delivered by Seller pursuant hereto on behalf of Seller are and shall be duly
authorized to sign the same on Seller’s behalf and to bind Seller thereto. The
execution and delivery of, and consummation of the transactions contemplated by,
this Agreement are not prohibited by, and will not conflict with, constitute
grounds for termination of, or result in the breach of, any of the agreements or
instruments to which Seller is now party or by which it is bound, or any order,
rule or regulation of any court or other governmental agency or official.

8.1.6. Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made by Seller
pursuant hereto have been, or on the Closing Date will have been, executed by or
on behalf of Seller, and when so executed, are and shall be legal, valid and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

8.1.7. Leases. Copies of all Leases in effect as of the Contract Date (the
“Existing Leases”), and all amendments thereto and guaranties thereof, if any,
have been furnished by Seller to Purchaser and the copies so provided are true
and complete. The Existing Leases have not been amended, modified or terminated
(except for any amendments delivered to Purchaser pursuant to the preceding
sentence). To Seller’s knowledge, as of the date of this Agreement, (a) other
than the Existing Leases, there are no Leases affecting the Property under which
the owner of the Property is landlord and (b) other than as set forth in the
Leases and/or the Brokerage Agreements (hereinafter defined), there are no
agreements pursuant to which leasing commissions and tenant improvement
allowances or concessions are currently outstanding and currently payable by the
landlord under such Leases. To Seller’s knowledge, (i) the Existing Leases are
presently in full force and effect without any default thereunder by the
applicable tenant; (ii) no tenant has prepaid rent by more than 30 days in
advance; (iii) all tenant improvements that Seller, as landlord, is obligated to
complete, prior to the date hereof and pursuant to any Existing Lease, have been
completed and accepted by the applicable tenant; (iv) no tenant improvement
allowances, free rent or other tenant inducements remain outstanding and unpaid;
and (v) no tenant has notified Seller, as landlord, in writing, of any default
by Seller pursuant to an Existing Lease that remains uncured.

8.1.8. Contracts. Seller is not party to any service contracts, management
contracts or other comparable agreements that are binding upon the Land and the
Improvements other than the Contracts.

8.1.9. Bankruptcy Matters. Seller has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors, suffered the appointment of
a receiver to take possession of substantially all of its assets, suffered the
attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.

8.1.10. No Brokers. Seller has delivered or made available as Documents true and
complete copies of any and all listing agreements, brokerage agreements or other
comparable agreements (collectively, “Brokerage Agreements”) into which Seller
has entered in connection with the Property, and pursuant to which a leasing
commission or finder’s fee may be payable subsequent to Closing, all of which
Brokerage Agreements are listed on Exhibit J attached hereto.

8.1.11. Employees. Seller has no employees at the Property.

8.1.12. ERISA. Seller is not a “governmental plan” within the meaning of section
3(32) of the Employee Retirement Income Security Act of 1974, as amended, and
the execution of this Agreement and the sale of the Property by Seller is not,
as a result of the structure and ownership of Seller, subject to state statutes
regulating investments of and fiduciary obligations with respect to governmental
plans.

8.1.13. Options. Except for this Agreement, Seller has not entered into any
recorded or unrecorded contracts or agreements granting to any person any option
to purchase all or any part of the Property which contracts or agreements could
prevent the consummation of the transactions contemplated herein or the terms of
which would be violated by Seller’s execution of this Agreement.

8.1.14. Net Worth. Seller has a tangible net worth in excess of $50,000,000.00.

8.1.15. Executive Order.

8.1.15.1. Seller hereby represents and warrants that Seller is in compliance
with the requirements of Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept.
23, 2001) (the “Order”) and other similar requirements contained in the rules
and regulations of the office of Foreign Assets Control, Department of the
Treasury (“OFAC”) and in any enabling legislation or other Executive Orders or
regulations in respect therefor (the Order and such other rules, regulations,
legislation, or orders are collectively called the “Orders”).

8.1.15.2. Seller hereby represents and warrants that, to Seller’s knowledge,
Seller: (i) is not listed on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to the Order or on any other list of
terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Orders; and (ii) is
not a person who has been determined by competent authority to be subject to the
prohibitions contained in the Orders.

8.1.16. Minnesota Statutory Warranties.

8.1.16.1. To Seller’s actual knowledge, there is no “well” (as defined in
Minnesota Statutes § 103I.005, Subd. 21) located about the Land.

8.1.16.2. To Seller’s actual knowledge, there is no “individual sewage treatment
system” (as defined in Minnesota Statutes § 115.55, Subd. 1(g)) located about
the Land.

8.1.16.3. To Seller’s actual knowledge, there are no underground or aboveground
storage tanks on the Land nor has the Land contained any such tank that had any
release.

8.1.16.4. To Seller’s actual knowledge, there has been no methamphetamine
production on or about any portion of the Property. This disclosure is made
pursuant to Minnesota Statutes § 152.0275, Subd. 2.

8.2. Seller’s Knowledge. All references in this Agreement to “Seller’s
knowledge,” “Seller’s actual knowledge” or words of similar import shall refer
only to the actual (as opposed to deemed, imputed or constructive) knowledge of
Joe David, the Investment Officer of Seller responsible for the disposition of
the Property, Chris Willson, the Senior Regional Director of Seller responsible
for the Property, Darlene Personius, a Senior Property Manager of Seller, and
Jeffrey Tuchtenhagen, Facilities Maintenance Manager for the Property, without
inquiry and, notwithstanding any fact or circumstance to the contrary, shall not
be construed to refer to the knowledge of any other person or entity.

8.3. Limitations. The representations and warranties of Seller to Purchaser
contained in Section 8.1 hereof, as modified by the Approval Date Certificate
(as hereinafter defined) and the Closing Date Certificate (as hereinafter
defined) (the “Seller Representations”), shall survive the Closing Date and the
delivery of the Deed for a period of nine (9) months. No claim for a breach of
any Seller Representation, or the failure or default of a covenant or agreement
of Seller that survives Closing, excluding Seller’s covenants contained in
Sections 14, 19 and 22, shall be actionable or payable unless (a) the breach in
question results from, or is based on, a condition, state of facts or other
matter which was not disclosed to, or known by, Purchaser prior to Closing,
(b) the valid claims for all such breaches collectively aggregate more than
$50,000.00, in which event the full amount of such claims shall be actionable,
and (c) written notice containing a description of the specific nature of such
breach shall have been delivered by Purchaser to Seller prior to the expiration
of said nine (9) month survival period, and an action with respect to such
breach(es) shall have been commenced by Purchaser against Seller within one
(1) year after Closing. Notwithstanding anything contained herein to the
contrary, the maximum amount that Purchaser shall be entitled to collect from
Seller in connection with all suits, litigation or administrative proceedings
resulting from all breaches by Seller of any Seller Representations or any
covenants of Seller, excluding Seller’s covenants contained in Sections 14, 19
and 22, shall in no event exceed $2,000,000.00 in the aggregate. Notwithstanding
anything to the contrary contained herein, if Purchaser is notified in any
Document (actually delivered to Purchaser prior to the Closing), or in writing
by Seller, or otherwise becomes aware prior to Closing, that any Seller
Representation made by Seller is not true or correct as of the Contract Date, or
that such Seller Representation is not true or correct on or before the Closing,
or is notified in any Document (actually delivered to Purchaser prior to the
Closing), or in writing by Seller, or otherwise becomes aware prior to Closing,
that Seller has failed to perform any covenant and agreement herein contained
and Purchaser shall nevertheless acquire the Property notwithstanding such fact,
Purchaser shall not be entitled to commence any action after Closing to recover
damages from Seller due to such Seller Representation(s) failing to be true or
correct (and Purchaser shall not be entitled to rely on such Seller
Representation), or such covenant(s) and agreement(s) having failed to be
performed by Seller. Notwithstanding the foregoing, the Seller Representations
contained in Section 8.1.16 shall in no event survive Closing and no claim for a
breach of any such Seller Representations shall be actionable or payable from
and after Closing.

8.4. Representation Condition. It shall be a condition precedent to Purchaser’s
obligation to proceed to Closing that all of the Seller Representations that
were true and correct, in all material respects, as of the Approval Date remain
true and correct in all material respects as of the Closing Date (the
“Representation Condition”). For purposes of determining those Seller
Representations that remain true and correct, in all material respects, as of
the Approval Date, Seller shall deliver to Purchaser, prior to the Approval
Date, a certificate (the “Approval Date Certificate”) certifying that all of the
Seller Representations made as of the Contract Date remain true and correct as
of the Approval Date, in all material respects, except for changes and
qualifications specified by Seller in such Approval Date Certificate such that
the Approval Date Certificate is not untrue in any material respect. If Seller
fails to provide an Approval Date Certificate, Seller shall be deemed to have
certified (subject to the limitations hereinafter set forth) that all of the
Seller Representations hereunder remain true and correct, in all material
respects, as of the Approval Date. The representations, warranties and
certifications contained in such Approval Date Certificate, whether provided or
deemed provided, shall be made by Seller to the standard of knowledge, if any,
contained herein for the applicable representations, warranties or
certifications and subject to all of the terms, conditions and limitations
contained in Sections 8.2 and 8.3 of this Agreement. Notwithstanding anything
contained herein to the contrary, if the Approval Date Certificate indicates
that any Seller Representations are not true and correct, in all material
respects, as of the Approval Date (or were not true and correct, in all material
respects, as of the Contract Date), or if Purchaser otherwise determines or
becomes aware, prior to the Approval Date, that any Seller Representations are
untrue or inaccurate, in all material respects, Purchaser may, in its sole
discretion and as its sole and exclusive remedy hereunder, at law or in equity,
elect either to (aa) terminate this Agreement by delivery of written notice to
Seller not later than 5:00 p.m. Chicago time on the Approval Date, whereupon the
Deposit shall be promptly returned to Purchaser and neither party shall have any
further liability hereunder, except for those liabilities that expressly survive
a termination of this Agreement; or (bb) proceed to Closing and accept the
untruth or inaccuracy of the applicable Seller Representations with no further
right to terminate the Agreement (or pursue any other right or remedy) on the
basis of the untruth or inaccuracy thereof.

9. PURCHASER’S COVENANTS AND REPRESENTATIONS.

Effective as of the execution of this Agreement, Purchaser hereby covenants with
Seller, and represents and warrants to Seller, as follows:

9.1. 1031 Exchange. Purchaser recognizes and understands that this transaction
may be part of a contemplated “like kind” exchange for Seller under §1031 of the
Internal Revenue Code (the “Exchange”). As such, Purchaser agrees to cooperate
reasonably with Seller in effectuating the Exchange, which cooperation may
include the execution of documents and the taking of other reasonable action, as
is necessary in the reasonable opinion of Seller, to accomplish the Exchange;
provided that such Exchange shall not (i) require Purchaser to take title or
contract to take title to any exchange property, (ii) cause Purchaser to incur
any additional cost, liability or expense or increase any of Purchaser’s
obligations or liabilities hereunder, or (iii) diminish or release Seller from
any of its obligations, liabilities or indemnities hereunder or delay the
Closing. The covenant contained in this Section 9.1 shall survive the Closing
and shall not be merged into any instrument of conveyance delivered at Closing.

9.2. Due Authorization. Purchaser is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Purchaser has full power to execute, deliver and carry out the terms and
provisions of this Agreement and each of the other agreements, instruments and
documents herein required to be made or delivered by Purchaser pursuant hereto,
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and such other agreements, instruments and
documents. The individuals executing this Agreement and all other agreements,
instruments and documents herein required to be made or delivered by Purchaser
pursuant hereto on behalf of Purchaser are and shall be duly authorized to sign
the same on Purchaser’s behalf and to bind Purchaser thereto.

9.3. Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made by Purchaser
pursuant hereto have been, or on the Closing Date will have been, executed by
Purchaser or on behalf of Purchaser, and when so executed, are and shall be
legal, valid, and binding obligations of Purchaser enforceable against Purchaser
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, and other similar laws affecting the
rights of creditors generally and, as to enforceability, the general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law).

9.4. No Conflict. The execution and delivery of, and consummation of the
transactions contemplated by this Agreement is not prohibited by, and will not
conflict with or result in the breach of any of the agreements or instruments to
which Purchaser is now party or by which it is bound, or any order, rule or
regulation of any court or other governmental agency or official, which conflict
or breach would have a material adverse affect on Purchaser or adversely effects
its ability to consummate the transaction contemplated hereby.

10. ACTIONS AFTER THE CONTRACT DATE. The parties covenant to do the following
through the Closing Date:

10.1. Title. From and after the Contract Date, Seller shall not make any change
to the condition of title to either or both of the Land and the Improvements
that would change the condition of title approved or deemed approved by
Purchaser pursuant to Section 7.4, except as required by law or by Section 7.4,
or with Purchaser’s advance written consent, which consent may be withheld in
Purchaser’s sole and absolute discretion. From and after the Contract Date, and
except with respect to normal leasing activities at the Land and the
Improvements (in accordance with Section 10.3 below), Seller shall not sell, or
assign or create any right, title or interest in, any or all of the Land, the
Improvements and any part of either of them, or create any lien, encumbrance or
charge thereon, without the prior written consent of Purchaser, which consent
may be withheld in Purchaser’s sole and absolute discretion.

10.2. Maintenance and Operation of Property. Seller shall maintain the Land and
the Improvements in substantially its current condition (normal wear and tear
and damage by casualty excepted); shall maintain existing insurance coverage in
full force and effect; and shall operate and maintain the Land and the
Improvements in the ordinary course of Seller’s business. From and after the
Contract Date, and except with respect to normal leasing activities at the Land
and the Improvements (in accordance with Section 10.3 below), Seller shall not
enter into any new contract or agreement with respect to the ownership and
operation of the Land and the Improvements that would be binding on Purchaser or
the Property after Closing, without Purchaser’s prior written approval (which
approval may be withheld in Purchaser’s sole and absolute discretion).

10.3. Leasing Activities. From and after the Contract Date, Seller shall not
enter into any new lease, license or occupancy agreement for all or some portion
of the Land and the Improvements, including, without limitation, any amendment,
renewal, expansion or modification to, or termination of, any Existing Lease
(all of the foregoing, a “New Lease”) unless Seller obtains Purchaser’s advance
written consent to such New Lease, which consent may be withheld in Purchaser’s
sole and absolute discretion, but which consent shall be deemed automatically
given if Purchaser fails to respond within five (5) business days after Seller
makes a written request for same. New Leases shall not include, and Seller shall
be free to execute and enter into at any time, any amendments which simply
confirm the exercise of renewals or expansions of any Existing Lease required
pursuant to the terms of such Existing Lease.

10.4. Leasing Expenses. At Closing, Purchaser shall reimburse Seller for any and
all New Lease Expenses (as hereinafter defined) to the extent that the same have
been paid by Seller prior to Closing. In addition, at Closing, Purchaser shall
expressly assume and accept, in writing, Seller’s obligations to pay when due
any New Lease Expenses unpaid as of the Closing. “New Lease Expenses” shall
mean, collectively, any and all commissions and fees or costs and expenses
(including tenant improvement costs) arising out of or in connection with either
or both of (i) any extension, renewal or expansion of any Existing Lease
exercised between the Contract Date and the Closing Date and (ii) any New Lease
in each case to the extent approved or deemed approved by Purchaser in
accordance with Section 10.3 above. New Lease Expenses shall include, without
limitation, (a) brokerage commissions and fees to effect any such leasing
transaction, (b) expenses incurred for repairs and tenant improvements, and
(c) reasonable legal fees for services in connection with the preparation of
documents and other services rendered in connection with the effectuation of the
leasing transaction. Commissions of leasing and rental agents and tenant
improvement allowances for any Existing Leases relating to the base lease term
or any renewal term or expansion right that is elected or with respect to which
an option is exercised, as the case may be, prior to the Contract Date
(including, without limitation, commissions arising under the Brokerage
Agreements) shall be paid in full at or prior to Closing by Seller, without
contribution or proration from Purchaser (any such commissions or tenant
improvements allowances, “Seller’s Commissions”). Commissions of leasing and
rental agents and tenant improvement allowances for (x) any renewals (other than
renewals elected or with respect to which an option is exercised prior to the
Contract Date) or expansions of any Existing Lease (except those exercised prior
to the Contract Date), and (y) any New Leases which are approved or deemed
approved by Purchaser in accordance with Section 10.3 above shall be the sole
responsibility of Purchaser, without contribution or proration from Seller (any
such commissions or tenant improvements allowances, “Purchaser’s Commissions”).
Seller hereby indemnifies, protects, defends and holds Purchaser, and its
successors and assigns (the “Purchaser’s Indemnified Parties”), harmless from
and against any and all Losses that any or all of Purchaser and any Purchaser’s
Indemnified Parties actually suffer and incur as a result of the failure by
Seller to timely pay or discharge any of the Seller’s Commissions. From and
after the Closing, Purchaser hereby indemnifies, protects, defends and holds
Seller and the Seller Indemnified Parties harmless from and against all Losses
that any or all of Seller and the Seller Indemnified Parties actually suffer or
incur as a result of the failure by Purchaser to timely pay or discharge any of
the Purchaser’s Commissions or any New Lease Expenses. The terms of this
Section 10.4 shall survive the Closing and the delivery of any conveyance
documentation.

10.5. Lease Enforcement. Prior to the Closing Date, subject to Section 10.3,
Seller shall have the right, but not the obligation, to enforce the rights and
remedies of the landlord under any Existing Lease or New Lease, by summary
proceedings or otherwise, and to apply all or any portion of any security
deposit then held by Seller toward any loss or damage incurred by Seller by
reason of any defaults by tenants, and the exercise of any such rights or
remedies shall not affect the obligations of Purchaser under this Agreement in
any manner.

10.6. Estoppel Certificates. Seller shall use commercially reasonable efforts to
obtain and deliver to Purchaser estoppel certificates from the tenants of the
Land and the Improvements, which estoppel certificates shall be without material
and adverse modification to the form of estoppel certificate attached as
Exhibit E hereto or such form as is required by the applicable tenant’s lease
(each estoppel certificate satisfying such criteria, a “Conforming Estoppel”).
It shall be a condition precedent to Purchaser’s obligation to proceed to close
hereunder that, on or prior to the Closing, Seller delivers to Purchaser a
Conforming Estoppel from tenants that account for at least eighty percent (80%)
of the gross minimum rental income from the Leases, including, with respect to
each Building, Conforming Estoppels from tenants that account for at least forty
percent (40%) of the gross minimum rental income from the Leases encumbering
each Building (collectively, the “Required Estoppel Amount”). Seller and
Purchaser hereby acknowledge and agree that (A) the State of Minnesota form of
estoppel certificate shall constitute a Conforming Estoppel with respect to the
Lease with the State of Minnesota at the 2200 University Avenue Building and
(B) the Conforming Estoppel from General Dynamics (as tenant of the 10900
Hampshire Avenue Building) shall account for thirteen percent (13%) of the gross
minimum rental income with respect to all Leases and sixty-three percent (63%)
of the gross minimum rental income with respect to all Leases at the 10900
Hampshire Avenue Building. If Seller fails to timely deliver to Purchaser
Conforming Estoppels from a sufficient number of tenants to satisfy the Required
Estoppel Amount, Purchaser may either (i) proceed to Closing and waive the
condition precedent related to the delivery of a sufficient number of Confirming
Estoppels or (ii) terminate this Agreement by delivery of written notice to
Seller on or before the Closing, in which event the Deposit shall be returned to
Purchaser, and neither party shall have any further liabilities or obligations
hereunder except those liabilities and obligations that expressly survive a
termination of this Agreement. If Seller delivers to Purchaser, or Purchaser
otherwise receives, an estoppel certificate from a tenant under a Lease more
than three (3) business days prior to Approval Date, but Purchaser fails to
notify Seller, in writing and on or before the Approval Date, that such estoppel
certificate does not constitute a Conforming Estoppel, Purchaser shall be deemed
to have accepted such estoppel certificate as a Conforming Estoppel for all
relevant purposes under this Agreement.

11. PROPERTY SOLD “AS IS”.

11.1. Except as is otherwise expressly provided in this Agreement, Seller hereby
specifically disclaims any warranty (oral or written) concerning: (i) the nature
and condition of the Property and the suitability thereof for any and all
activities and uses that Purchaser elects to conduct thereon; (ii) the manner,
construction, condition and state of repair or lack of repair of the
Improvements; (iii) the compliance of the Land and the Improvements or their
operation with any laws, rules, ordinances or regulations of any government or
other body; and (iv) any other matter whatsoever except as expressly set forth
in this Agreement. EXCEPT AS IS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON A STRICTLY “AS IS”
“WHERE IS” BASIS AS OF THE CLOSING DATE, AND SELLER MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING,
BUT IN NO WAY LIMITED TO, ANY WARRANTY OF QUANTITY, QUALITY, CONDITION,
HABITABILITY, MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OF THE PROPERTY, ANY IMPROVEMENTS LOCATED THEREON OR ANY SOIL CONDITIONS RELATED
THERETO.

11.2. PURCHASER SPECIFICALLY ACKNOWLEDGES THAT PURCHASER IS NOT RELYING ON (AND
SELLER HEREBY DISCLAIMS AND RENOUNCES) ANY REPRESENTATIONS OR WARRANTIES MADE BY
OR ON BEHALF OF SELLER OF ANY KIND OR NATURE WHATSOEVER, EXCEPT FOR THOSE
PARTICULAR REPRESENTATIONS AND WARRANTIES EXPRESSLY PROVIDED IN THIS AGREEMENT.
FURTHER, PURCHASER, FOR PURCHASER AND PURCHASER’S SUCCESSORS AND ASSIGNS, HEREBY
RELEASES SELLER FROM, AND WAIVES, ANY AND ALL CLAIMS AND LIABILITIES AGAINST
SELLER FOR, RELATED TO, OR IN CONNECTION WITH, ANY ENVIRONMENTAL OR PHYSICAL
CONDITION AT THE PROPERTY (OR THE PRESENCE OF ANY MATTER OR SUBSTANCE RELATING
TO THE ENVIRONMENTAL CONDITION OF THE PROPERTY), INCLUDING, BUT NOT LIMITED TO,
CLAIMS AND/OR LIABILITIES RELATING TO (IN ANY MANNER WHATSOEVER) ANY HAZARDOUS,
TOXIC OR DANGEROUS MATERIALS OR SUBSTANCES LOCATED IN, AT, ABOUT OR UNDER THE
PROPERTY, OR FOR ANY AND ALL CLAIMS OR CAUSES OF ACTION (ACTUAL OR THREATENED)
BASED UPON, IN CONNECTION WITH, OR ARISING OUT OF, CERCLA, AS AMENDED BY SARA,
AND AS MAY BE FURTHER AMENDED FROM TIME TO TIME, RCRA, OR ANY OTHER CLAIM OR
CAUSE OF ACTION (INCLUDING ANY FEDERAL OR STATE BASED STATUTORY, REGULATORY OR
COMMON LAW CAUSE OF ACTION) RELATED TO ENVIRONMENTAL MATTERS OR LIABILITY WITH
RESPECT TO, OR AFFECTING, THE PROPERTY. PURCHASER REPRESENTS TO SELLER THAT
PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS
OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE
CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OF, OR CURATIVE
ACTION TO BE TAKEN WITH RESPECT TO, ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR
DISCHARGED FROM THE LAND OR THE IMPROVEMENTS, AND WILL RELY SOLELY UPON SAME AND
NOT UPON ANY INFORMATION PROVIDED BY, OR ON BEHALF OF, SELLER, ITS AGENTS AND
EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS AND WARRANTIES
OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT. UPON CLOSING, PURCHASER
SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO,
CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING,
SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER, AT ANY
TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR
PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING, WITHOUT
LIMITATION, ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS,
EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY. NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, THIS RELEASE SHALL NOT PRECLUDE PURCHASER FROM
JOINING OR INTERPLEADING SELLER IN ANY ACTION BASED ON THE FOREGOING BROUGHT
AGAINST PURCHASER OR ITS SUCCESSORS, ASSIGNS, AGENTS OR AFFILIATES BY
UNAFFILIATED THIRD PARTIES (INCLUDING GOVERNMENTAL AUTHORITIES).

11.3. PURCHASER ACKNOWLEDGES AND AGREES THAT THE WAIVERS, RELEASES AND OTHER
PROVISIONS CONTAINED IN THIS SECTION 11 WERE A MATERIAL FACTOR IN SELLER’S
ACCEPTANCE OF THE PURCHASE PRICE AND THAT SELLER IS UNWILLING TO SELL THE
PROPERTY TO PURCHASER UNLESS SELLER IS RELEASED AS EXPRESSLY SET FORTH ABOVE.
PURCHASER, WITH PURCHASER’S COUNSEL, HAS FULLY REVIEWED THE DISCLAIMERS AND
WAIVERS SET FORTH IN THIS AGREEMENT, AND UNDERSTANDS THE SIGNIFICANCE AND EFFECT
THEREOF. THE TERMS AND CONDITIONS OF THIS SECTION 11 WILL EXPRESSLY SURVIVE THE
CLOSING, WILL NOT MERGE WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS, AND WILL
BE INCORPORATED INTO THE DEED.

12. SELLER’S CLOSING DELIVERIES.

At Closing (or such other times as may be specified below), Seller shall deliver
or cause to be delivered to Purchaser the following:

12.1. Deeds. The Deeds, executed and acknowledged by Seller, and in the form
attached hereto as Exhibit K, conveying the Land and Improvements to Purchaser,
subject to the Permitted Exceptions.

12.2. Assignment of Leases. Two (2) duly executed counterparts of an Assignment
and Assumption of Leases (the “Assignment of Leases”) in the form attached
hereto as Exhibit G.

12.3. Assignment of Contracts. Two (2) duly executed counterparts of an
Assignment and Assumption of Contracts and Intangibles (an “Assignment of
Contracts”) in the form attached hereto as Exhibit H.

12.4. Bill of Sale. Two (2) duly executed originals of a Bill of Sale (the “Bill
of Sale”) in the form attached hereto as Exhibit I.

12.5. Keys. Keys to all locks located in the Improvements.

12.6. Affidavit of Title. An affidavit of title (or comparable “no lien”
statement), in form and substance reasonably acceptable to the Title Company and
sufficient to cause the Title Company to provided “gap” and extended coverage
under the Title Policy.

12.7. Closing Statement. Two (2) duly executed counterparts of a closing
statement (the “Closing Statement”) conforming to the proration and other
relevant provisions of this Agreement, which Closing Statement shall be in a
form mutually and reasonably agreed upon by Seller and Purchaser.

12.8. Entity Transfer Certificate. Entity Transfer Certification confirming that
Seller is a “United States Person” within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended.

12.9. Letter of Credit. If applicable, with respect to any security deposits
that are letters of credit, Seller at Seller’s cost and expenses, shall
(a) deliver to Purchaser at the Closing such letters of credit, (b) execute and
deliver such other instruments as the issuers of such letters of credit shall
reasonably require, and (c) cooperate with Purchaser to change the named
beneficiary under such letters of credit to Purchaser.

12.10. Notices to Tenants. Notices to each of the tenants under the Leases,
notifying them of the sale of the Land and Improvements and directing them to
pay all future rent as Purchaser may direct.

12.11. Estoppel Certificates. The Conforming Estoppels received by Seller
pursuant to Section 10.6 above.

12.12. Leases. Originals or certified copies of the Leases, which certification
shall be made, to Seller’s knowledge, subject to all of the terms, conditions
and limitations of Sections 8.2 and 8.3.

12.13. Closing Date Certificate. For purposes of determining whether the
Representation Condition has been satisfied, Seller shall deliver to Purchaser
at Closing a certificate (the “Closing Date Certificate”) certifying that all of
the Seller Representations that were true and correct, in all material respects,
as of the Approval Date (as reflected in the Approval Date Certificate) remain
true and correct, as of the Closing Date and in all material respects, except
for changes and qualifications specified in such Closing Date Certificate, such
that the Closing Date Certificate is true and accurate in all material respects.
The representations, warranties and certifications contained in the Closing Date
Certificate shall be made by Seller to the standard of knowledge, if any,
contained herein for the applicable representations, warranties or
certifications and subject to all of the terms, conditions and limitations
contained in Sections 8.2 and 8.3 of this Agreement. Notwithstanding anything
contained herein to the contrary, if, as of the Closing, the Representation
Condition is not fulfilled for any reason or any Seller Representations are not
true and correct, in any material respect, Purchaser may, in its sole discretion
and as its sole remedy, hereunder, at law or in equity, elect either to
(aa) terminate this Agreement by delivery of written notice to Seller not later
than the Closing Date, whereupon the Deposit shall be returned to Purchaser and
neither party shall have any further liability hereunder except for those
liabilities that expressly survive a termination of this Agreement; or
(bb) proceed to Closing and waive the failure of the Representation Condition.

12.14. Seller’s Authority. Evidence reasonably acceptable to the Title Company
authorizing consummation by Seller of the purchase and sale transaction
contemplated by this Agreement and the execution and delivery of the Deed and
other closing documents.

12.15. Master Lease and Master Lease Escrow Agreement. Two (2) originals of
(i) the Master Lease and (ii) the Master Lease Escrow Agreement, as required by
Section 14.10.

12.16. Termination of Property Management Agreements. Letter(s) executed by
Seller notifying providers under any property management agreements affecting
the Property of the termination of such agreements.

12.17. Certificate of Real Estate Value. A Certificate of Real Estate Value in
accordance with Minnesota law.

12.18. Additional Documents. Such additional documents and instruments as in the
reasonable opinion of the Title Company and Purchaser are necessary to the
proper consummation of the purchase and sale transaction contemplated by this
Agreement.

12.19. Possession of Property. Possession of the Property, subject only to the
Permitted Exceptions.

12.20. Promissory Note. An Alonge Endorsement to Note assigning to Buyer
Seller’s interest in that certain promissory note in the maximum principal
amount of $101,847.86 dated February 24, 2007 made by The Loge Group, LLC.

13. PURCHASER’S CLOSING DELIVERIES.

At Closing (or at such other times as may be specified below), Purchaser shall
deliver or cause to be delivered to Seller the following:

13.1. Closing Statement. Two (2) Closing Statements executed in counterpart by
Purchaser.

13.2. Assignment of Leases. Two (2) Assignment of Leases executed in counterpart
by Purchaser.

13.3. Assignment of Contracts. Two (2) Assignment of Contracts executed in
counterpart by Purchaser.

13.4. Purchaser’s Authority. Evidence reasonably acceptable to the Title Company
authorizing consummation by Purchaser of the purchase and sale transaction
contemplated by this Agreement and the execution and delivery of the closing
documents described in Sections 13.1 through 13.3 above.

14. PRORATIONS AND ADJUSTMENTS.

Prorations shall be made as of 12:01 a.m. on the Closing Date as if Purchaser
were in title for the entire Closing Date provided that no later than 2:00 p.m.
Chicago time on the Closing Date, the Purchase Price, plus or minus the
prorations and other adjustments hereunder, shall be received by the Title
Company from Purchaser for disbursement to Seller by Federal Reserve wire
transfer of immediately available funds to an account designated by Seller. If
the net proceeds of the Purchase Price payable to Seller (after adjustments and
prorations) are not sent by Federal Reserve wire transfer in immediately
available funds and received by the Title Company from Purchaser for
disbursement to Seller on or prior to 2:00 p.m. Chicago time on the Closing
Date, prorations shall be made as of the Closing Date as if Seller remained in
title as of the entire Closing Date, except that, to the extent such delay
results from Seller’s failure to provide deliveries or default, prorations shall
be made pursuant to the preceding sentence. The following items of income, cost
and expense with respect to the Property shall be prorated and adjusted between
Seller and Purchaser:

14.1. Security Deposits. The amount of all cash security and any other cash
tenant deposits actually held by Seller, and interest due thereon, if any, shall
be credited to Purchaser.

14.2. Utilities and Operating Expenses. To the extent not billed directly to
tenants, or paid as part of Additional Rent (as hereinafter defined) or
otherwise paid directly by tenants, water, electricity, sewer, gas, telephone
and other utility charges based, to the extent practicable, on final meter
readings and final invoices. Any operating expenses that are not paid by the
tenants as Additional Rent or otherwise shall be prorated between Purchaser and
Seller, with Seller receiving a credit for any operating expenses paid by Seller
and related to the period from and after Closing and Purchaser receiving a
credit for any operating expenses due after the Closing and related to periods
prior thereto.

14.3. Contracts. Amounts paid or payable under the Contracts other than any
Rejected Contracts shall be prorated.

14.4. Assessments. To the extent not paid by tenants as a component of
Additional Rent or otherwise paid directly by the tenants, all assessments,
general or special, shall be prorated as of the Closing Date, with Seller being
responsible for any installments of assessments that are due and payable prior
to the Closing Date and Purchaser being responsible for any installments of
assessments that are due and payable on or after the Closing Date.

14.5. Base Rent. Purchaser will receive a credit at Closing for the prorated
amount of all base or fixed rent payable pursuant to the Leases and all
Additional Rents (collectively, “Rent”) previously paid to, or collected by,
Seller and attributable to any period following the Closing Date. Rents are
“Delinquent” when they were due prior to the Closing Date, and payment thereof
has not been made on or before the Closing Date. Delinquent Rent shall not be
prorated at Closing. All Rent collected by Purchaser or Seller from each tenant
from and after Closing will be applied as follows: (i) first, to any accrued
Rents owing to Purchaser, (ii) second, to Delinquent Rent owed for the month in
which the Closing Date occurs (the “Closing Month”), and (iii) third, to
Delinquent Rents owing to Seller for the period prior to the Closing Month. Any
Rent collected by Purchaser and due Seller hereunder will be promptly remitted
to Seller. Any Rent collected by Seller and due Purchaser hereunder shall be
promptly remitted to Purchaser. Purchaser shall use reasonable efforts to
collect Delinquent Rents owed to Seller in the ordinary course of its business.
“Additional Rents” shall mean any and all amounts due from tenants for operating
expenses, common area maintenance charges, taxes, shared utility charges,
management fees, insurance costs, other comparable expenses and pass-through
charges and any other tenant charges in accordance with the Leases. The
provisions of this Section 14.5 shall survive the Closing and the delivery of
any conveyance documentation for a period of one (1) year.

14.6. Taxes. To the extent not paid by the tenants directly or payable by
tenants as Additional Rent pursuant to the Leases, all ad valorem real estate
and personal property taxes with respect to the Land and the Improvements shall
be prorated as of the Closing Date, based on the most currently available tax
bill (subject to adjustment as provided in Section 14.8) and on a cash basis for
the calendar year in which the Closing occurs, regardless of the year for which
such taxes are assessed.

14.7. Other. Such other items as are customarily prorated in transactions of
this nature shall be ratably prorated.

14.8. Adjustments. In the event any prorations made pursuant hereto shall prove
incorrect for any reason whatsoever, or in the event the prorations set forth
above are estimated on the most currently available (rather than based on the
actual final) bills, either party shall be entitled to an adjustment to correct
the same provided that it makes written demand on the other within twelve
(12) months after the Closing Date. The provisions of this Section 14.8 shall
survive Closing.

14.9. Master Lease Escrow. At Closing, Seller shall deposit the amount of
$1,000,000.00 (which amount may be deposited out of the Purchase Price) (such
amount, together with any and all interest earned thereon from and after
Closing, the “Escrow Deposit”) into such escrow account as Purchaser shall
direct by notice to Seller given on or before the Closing Date to provide a
source of rent under the Master Lease (as defined below) for the Property and
the full amount of the Escrow Deposit shall, at Closing, become the sole
property of Purchaser and be distributed to Purchaser in twelve (12) equal
monthly installments, or as otherwise directed by Purchaser. At Closing Seller,
Purchaser and the escrow agent named therein (the “Escrow Agent”) shall enter
into an escrow agreement (the “Master Lease Escrow Agreement”), governing the
disbursement of the Escrow Deposit, the form of which agreement shall be agreed
upon by Seller and Purchaser prior to the Closing. In connection therewith, at
Closing Purchaser and Seller shall enter into a “Master Lease Agreement”
covering certain space at the Property, as determined by Purchaser, the form of
which will be agreed upon by Purchaser and Seller prior to the Closing.

15. CLOSING EXPENSES.

Seller shall pay for any deed or transfer taxes and one-half of the cost of any
escrows hereunder. Purchaser shall pay for one-half of any escrow costs
hereunder, the cost of recording the Deeds, the basic premium for the Title
Policy, the cost of “extended form coverage” and any endorsements to the Title
Policy, the cost of the Updated Survey, and any mortgage recording taxes.

16. DESTRUCTION, LOSS OR DIMINUTION OF PROPERTY.

If, prior to Closing, all or any portion of any or all of the Land and the
Improvements is damaged by fire or other casualty (collectively “Damage”), or is
taken or made subject to condemnation, eminent domain or other governmental
acquisition proceedings (collectively “Eminent Domain”), then:

16.1. If the aggregate cost of repair or replacement or the value of the Eminent
Domain (collectively, “repair and/or replacement”) is $100,000.00 or less per
Building, in the opinion of Purchaser’s and Seller’s respective engineering
consultants, Purchaser shall close and take the Property as diminished by such
events, with an assignment by Seller of (a) any casualty insurance proceeds
(together with a credit from Seller to Purchaser of the full amount of any
deductible or self-insured retention amount) or (b) condemnation proceeds, and
in the case of either (a) or (b), less any amounts reasonably incurred by Seller
to repair the Property and collect the insurance proceeds or condemnation award.

16.2. If the aggregate cost of repair and/or replacement or the value of the
Eminent Domain is greater than $100,000.00 per Building, in the opinion of
Purchaser’s and Seller’s respective engineering consultants, or if such event
would allow any tenant to terminate its lease or result in the loss of net
rentable space or parking, or would diminish or impair access, then Purchaser,
at its sole option, may elect either to (i) terminate this Agreement by written
notice to Seller delivered within ten (10) days after Purchaser is notified of
such Damage or Eminent Domain, in which event the Deposit shall be returned to
Purchaser and neither party shall have any further liability to the other
hereunder, except for those liabilities that expressly survive a termination of
this Agreement; or (ii) proceed to close and take the Property as diminished by
such events, together with an assignment of the proceeds of Seller’s casualty
insurance (together with a credit from Seller to Purchaser of the full amount of
any deductible or self-insured retention amount) for all Damage (or condemnation
awards for any Eminent Domain), less any amounts reasonably incurred by Seller
to repair the Property and collect the insurance proceeds or condemnation award.

16.3. In the event of a dispute between Seller and Purchaser with respect to the
cost of repair and/or replacement with respect to the matters set forth in this
Section 16, an engineer designated by Seller and an engineer designated by
Purchaser shall select an independent engineer licensed to practice in the
jurisdiction where the Property is located who shall resolve such dispute. All
fees, costs and expenses of such third engineer so selected shall be shared
equally by Purchaser and Seller.

17. DEFAULT.

17.1. Default by Seller. If Seller is in material default under any of the
covenants and agreements of Seller hereunder, Purchaser may either (i) terminate
Purchaser’s obligations under this Agreement by written notice to Seller, in
which event (a) the Deposit shall be returned to Purchaser and (b) upon
Purchaser’s receipt of the Deposit, this Agreement shall terminate and neither
party shall have any further liability hereunder except for those liabilities
that expressly survive a termination of this Agreement; or (ii) Purchaser may
file an action for specific performance. Purchaser shall have no other remedy
for any default by Seller. In the event of the failure of any condition
precedent to Purchaser’s obligation to close expressly herein set forth, or in
the event of the untruth or inaccuracy, in any material respect, of any Seller
Representation as of the Contract Date (subject to the limitations contained in
Sections 8.3 and 12.13) that is discovered by Purchaser prior to Closing,
Purchaser’s sole remedy hereunder, at law or in equity, shall be to terminate
this Agreement by delivery of written notice to Seller on or prior to Closing
(or such sooner date as may be herein specified), in which event the Deposit
shall be returned to Purchaser, and neither party shall have any further
liability hereunder except for those liabilities that expressly survive a
termination of this Agreement. All of the foregoing shall be without limitation
upon the rights and remedies of Purchaser under Section 8.3 or, at law or in
equity, in the event of a default by Seller pursuant to Sections 19 or 22 or any
other covenant or agreement of Seller that survives the Closing or the
termination of this Agreement (collectively, “Surviving Covenants”); provided,
however, Purchaser’s rights and remedies against Seller in the event of a
default by Seller with respect to any Surviving Covenants (other than those
contained in Sections 14, 19 and 22) shall be subject to the terms, conditions
and limitations set forth in Sections 8.3 and 12.13 of this Agreement.

17.2. Default by Purchaser. In the event Purchaser defaults in its obligations
to close the purchase of the Property in accordance with the provisions of this
Agreement, then (i) Seller shall be entitled to (and shall) receive the Deposit
as fixed and liquidated damages, this Agreement shall terminate and neither
party shall have any further liability hereunder, except for those liabilities
which expressly survive the termination of this Agreement and (ii) Purchaser
shall immediately direct the Title Company, in writing, to pay the Deposit to
Seller. Seller shall have no other remedy for any default by Purchaser,
including any right to damages, Seller hereby expressly waiving any and all such
other remedies. PURCHASER AND SELLER ACKNOWLEDGE AND AGREE THAT: (1) THE AMOUNT
OF THE DEPOSIT IS A REASONABLE ESTIMATE OF AND BEARS A REASONABLE RELATIONSHIP
TO THE DAMAGES THAT WOULD BE SUFFERED AND COSTS INCURRED BY SELLER AS A RESULT
OF HAVING WITHDRAWN THE PROPERTY FROM SALE AND THE FAILURE OF CLOSING TO HAVE
OCCURRED DUE TO A DEFAULT OF PURCHASER UNDER THIS AGREEMENT; (2) THE ACTUAL
DAMAGES SUFFERED AND COSTS INCURRED BY SELLER AS A RESULT OF SUCH WITHDRAWAL AND
FAILURE TO CLOSE DUE TO A DEFAULT OF PURCHASER UNDER THIS AGREEMENT WOULD BE
EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE; (3) PURCHASER SEEKS TO LIMIT
ITS LIABILITY UNDER THIS AGREEMENT TO THE AMOUNT OF THE DEPOSIT IN THE EVENT
THIS AGREEMENT IS TERMINATED AND THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT
DOES NOT CLOSE DUE TO A DEFAULT OF PURCHASER UNDER THIS AGREEMENT; AND (4) THE
AMOUNT OF THE DEPOSIT SHALL BE AND CONSTITUTE VALID LIQUIDATED DAMAGES. All of
the foregoing shall be without limitation upon the rights and remedies of Seller
hereunder, at law or in equity, in the event of a default by Purchaser pursuant
to Sections 6.2, 6.3, 19 or 22 or any covenant, agreement, indemnity,
representation or warranty of Purchaser that survives the Closing or the
termination of this Agreement.

18. SUCCESSORS AND ASSIGNS.

Neither party shall assign this Agreement without the prior written consent of
the other, except that Seller may assign its interest in and obligations under
this Agreement to a so-called “Qualified Intermediary” in order to accomplish
the Exchange in accordance with the provisions of Section 9.1. Notwithstanding
the foregoing, Purchaser may assign all of its rights, title, liability,
interest and obligation pursuant to this Agreement to one or more entities
affiliated with Purchaser provided that (i) no such assignment shall act to
release Purchaser hereunder and (ii) Purchaser provides Seller with a copy of a
written assignment agreement between Purchaser and its affiliate, which
instrument shall be in form reasonably acceptable to Seller.

19. LITIGATION.

In the event of litigation between the parties with respect to the Property,
this Agreement, the performance of their respective obligations hereunder or the
effect of a termination under this Agreement, the losing party shall pay all
costs and expenses incurred by the prevailing party in connection with such
litigation, including, but not limited to, reasonable attorneys’ fees of counsel
selected by the prevailing party. Notwithstanding any provision of this
Agreement to the contrary, the obligations of the parties under this Section 19
shall survive termination of this Agreement or the Closing and the delivery of
any conveyance documentation.

20. NOTICES.

Any notice, demand or request which may be permitted, required or desired to be
given in connection therewith shall be given in writing and directed to Seller
and Purchaser as follows:

                  Seller:   First Industrial Realty Trust, Inc.     311 South
Wacker Drive, Suite 4000     Chicago, Illinois 60606
 
  Attn:   Joe David

Facsimile: (312) 922-6826

                 
With a copy to
                its attorneys:   Barack Ferrazzano Kirschbaum & Nagelberg LLP  
  200 West Madison Street, Suite 3900
 
  Chicago, Illinois 60606        
 
  Attn:   Jeremy T. Bunnow, Esq.

Facsimile: (312) 984-3150

     
Purchaser:
  Hines REIT Minneapolis Industrial LLC
c/o Hines Interests Limited Partnership
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056-6118
Attn: Charles N. Hazen
Facsimile: (713) 966-7851
With a copy to
its attorneys:
 
Hines REIT Minneapolis Industrial LLC
c/o Hines Advisors Limited Partnership
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056-6118
Attn: Jason P. Maxwell — Legal
Facsimile: (713) 966-2705
 
  and

Baker Botts L.L.P.
2001 Ross Avenue, Suite 600
Dallas, Texas 75201-2980
Attention: Joel M. Overton, Jr.
Facsimile: 214-661-4938

Notices shall be deemed properly delivered and received: (i) when and if
personally delivered; or (ii) one (1) business day after deposit with Federal
Express or other comparable commercial overnight courier; or (iii) the same day
when sent by confirmed facsimile before 5:00 p.m. (Chicago time). Notices may be
delivered on behalf of the parties by their respective attorneys.

21. BENEFIT.

This Agreement is for the benefit only of the parties hereto and no other person
or entity shall be entitled to rely hereon, receive any benefit herefrom or
enforce against any party hereto any provision hereof.

22. BROKERAGE.

Each party hereto represents and warrants to the other that it has dealt with no
brokers or finders in connection with this transaction, except for CB Richard
Ellis (“Broker”). Seller shall pay any brokers’ commission due to Broker
pursuant to the terms of a separate agreement between Seller and Broker. Seller
hereby indemnifies, protects, defends and holds Purchaser and the Purchaser’s
Indemnified Parties harmless from and against all Losses suffered or incurred by
any or all of Purchaser and the Purchaser’s Indemnified Parties resulting from
the claims of any broker, finder or other such party (including Broker) in
connection with the transactions contemplated by this Agreement claiming by,
through or under the acts or agreements of Seller. Purchaser hereby indemnifies,
protects, defends and holds Seller and the Seller Indemnified Parties harmless
from and against all Losses suffered or incurred by any or all of Seller and the
Seller Indemnified Parties resulting from the claims of any broker, finder or
other such party (excluding Broker) in connection with the transactions
contemplated by this Agreement claiming by, through or under the acts or
agreements of Purchaser. The obligations of the parties pursuant to this
Section 22 shall survive any termination of this Agreement.

23. MISCELLANEOUS.

23.1. Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the transaction contemplated herein, and all
prior or contemporaneous oral agreements, understandings, representations and
statements, and all prior written agreements, understandings, letters of intent
and proposals are merged into this Agreement. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

23.2. Time of the Essence. Time is of the essence of this Agreement. If any date
herein set forth for the performance of any obligations by Seller or Purchaser
or for the delivery of any instrument or notice as herein provided should be on
a Saturday, Sunday or legal holiday, the compliance with such obligations or
delivery shall be deemed acceptable on the next business day following such
Saturday, Sunday or legal holiday. As used herein, the term “legal holiday”
means any state or federal holiday for which financial institutions or post
offices are required by law to be closed in the State of Minnesota for
observance thereof.

23.3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.

23.4. Partial Invalidity. The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof.

23.5. No Recording. Neither this Agreement nor any memorandum thereof shall be
recorded in the real property records of the counties in which the Land is
located and the act of recording by Purchaser shall be deemed a default by
Purchaser hereunder.

23.6. Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts and shall be valid and binding with the same force and effect as if
all parties had executed the same Agreement. A fully executed facsimile copy of
this Agreement shall be effective as an original.

23.7. Construction of Agreement. In construing this Agreement, all headings and
titles are for the convenience of the parties only and shall not be considered a
part of this Agreement. Whenever required by the context, the singular shall
include the plural and the masculine shall include the feminine and vice versa.
This Agreement shall not be construed as if prepared by one of the parties, but
rather according to its fair meaning as a whole, as if both parties had prepared
it. All Exhibits attached hereto are incorporated in this Agreement by reference
thereto.

23.8. No Oral Modification or Waiver. This Agreement may not be changed or
amended orally, but only by an agreement in writing. No waiver shall be
effective hereunder unless given in writing, and waiver shall not be inferred
from any conduct of either party.

23.9. Survival. Only those covenants, agreements, indemnities, undertakings and
representations and warranties of Seller that expressly survive Closing pursuant
to the terms of the Agreement shall survive Closing and the delivery of any
conveyance documentation for the period herein set forth (and if no specific
survival period is specified herein, such covenants, agreements, indemnities,
undertakings, representations and warranties of Seller shall only survive
Closing for the period in which the Seller Representations survive Closing in
accordance with Section 8.3) and all of the other covenants, agreements,
indemnities, undertakings and representations and warranties of Seller contained
herein shall not survive Closing and shall merge into the conveyance
documentation delivered at Closing.

23.10. No Reliance. This Agreement (including the Exhibits attached hereto)
represents the full and complete agreement between Seller and Purchaser. Any
representations, warranties, promises or conditions, whether written or oral,
not specifically incorporated (by reference or otherwise) into this Agreement
shall not be binding upon either of the parties hereto, and each of the parties
hereto acknowledges that it has not relied upon, in entering into this
Agreement, any representation, warranty, promise or condition not specifically
set forth in this Agreement. All discussions, negotiations and writings have
been and are merged into this Agreement (and/or the documents that are
contemplated to be executed at Closing, the forms of which are attached hereto
as Exhibits).

23.11. Cooperation with Purchaser’s Auditors and SEC Filing Requirements. For a
period of one (1) year following the Closing, Seller shall provide to Purchaser
(at Purchaser’s expense) copies of, or shall provide Purchaser access to, the
Documents in the possession or reasonable control of Seller to enable
Purchaser’s auditor (Deloitte & Touche LLP or any successor auditor selected by
Purchaser) to conduct an audit of the Operating Statements of the Property for
the year to date of the year in which the Closing occurs plus up to the last
three (3) years or any shorter period of Seller’s ownership of the Property and
any additional information concerning the revenue and operating expense
information in the possession of Seller reasonably necessary to complete such
audit. Purchaser shall be responsible for all out-of-pocket costs associated
with this audit. Seller shall reasonably cooperate (at no cost to Seller) with
Purchaser’s auditor in the conduct of such audit. Without limiting the
foregoing, (i) Purchaser or its designated independent or other auditor may
audit Seller’s Operating Statements of the Property, at Purchaser’s expense, and
Seller shall provide such Operating Statements as Purchaser or its auditor may
reasonably request in order to complete such audit together with any additional
information concerning the revenue and operating expense information in the
possession of Seller reasonably necessary to complete such audit, and
(ii) Seller shall furnish to Purchaser such Documents as may be reasonably
required by Purchaser or any affiliate of Purchaser to make any required filings
with the Securities and Exchange Commission or other governmental authority;
provided, however, that the foregoing obligations of Seller shall be limited to
providing such existing Documents as may be in the possession or reasonable
control of Seller. All of the foregoing shall be subject to the terms and
conditions of Section 6.3 hereof. Seller’s undertaking pursuant to this
Section 23.11 shall survive the Closing for a period of one (1) year and shall
not be merged into any instrument of conveyance delivered at Closing.

23.12. Net Worth Covenant. Seller shall maintain a tangible net worth equal to
at least Ten Million Dollars ($10,000,000.00) for a period of fifteen
(15) months from and after the Closing Date. Seller’s undertaking pursuant to
this Section 23.12 shall survive the Closing for a period of fifteen (15) months
and shall not be merged into any instrument of conveyance delivered at Closing.

[Signature Page to Follow]

2

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale on the date first above written.

SELLER:

FIRSTCAL INDUSTRIAL 2 ACQUISITION, LLC, a Delaware limited liability company



      By: FirstCal Industrial 2, LLC, a Delaware limited liability company, its
sole member



      By: FR FirstCal 2, LLC, a Delaware limited liability company, its managing
member



      By: First Industrial Investment, Inc., a Maryland corporation, its sole
member

By:
Name:
Its:

3

PURCHASER:

HINES REIT MINNEAPOLIS INDUSTRIAL LLC, a Delaware

limited liability company

By:

Name:

Its:

4

SCHEDULE OF EXHIBITS

     
A
B
C
D
E
F
G
H
I
J
K
  Legal Description of the Land
Earnest Money Escrow Instructions
Documents
Disclosure Items
Estoppel Certificate
Intentionally Omitted
Assignment and Assumption of Leases
Assignment and Assumption of Contracts and Intangibles
Bill of Sale
Brokerage Agreements
Deed

5

EXHIBIT A

LEGAL DESCRIPTION OF THE LAND

5900 Golden Hills Drive, Golden Valley, Minnesota

Parcel 1:

Lot 2, Block 1, Golden Hills West P.U.D. No. 78, according to the recorded plat
thereof, Hennepin County, Minnesota.

Parcel 2:

Non-exclusive easement for storm water runoff and signage purposes over part of
Lot 1, Block 2, Golden Hills West 3rd Addition, Hennepin County, Minnesota, as
contained and described in the instrument recorded as Document No. 6771060 in
the office of the County Recorder and recorded as Document No. 2835274 in the
office of the Registrar of Titles, Hennepin County, Minnesota.

Parcel 3:

Non-exclusive easement to connect to and use the storm water retention pond
located on Lot 1, Block 2, Golden Hills West 3rd Addition, Hennepin County,
Minnesota, as contained and described in the Pond Easement Agreement recorded as
Document No. 6995577 in the office of the County Recorder and recorded as
Document No. 3077426 in the office of the Registrar of Title, Hennepin County,
Minnesota.

(Torrens property: Part of certificate of title number 1165548).

10900 Hampshire Avenue South, Bloomington, Minnesota

Parcel A:

Lot 1, Block 1, Noble Addition, Hennepin County, Minnesota.

Torrens Property

Torrens Certificate No. 1165546

Parcel B:

Non-exclusive easements for ponding and conversation purposes over parts of
Outlot A, Noble Addition, as contained in the Drainage Pond/Wetland Agreement
and Easement dated February 9, 1998, recorded February 20, 1998 in the office of
the Hennepin County Registrar of Titles as Doc. No. 2889549.

10025 Valley View Road, Bloomington, Minnesota

Parcel 1:

Lot 1, Block 1, Norseman Industrial Park 6th Addition, Hennepin County,
Minnesota.

Parcel 2:

Non-exclusive easements for drainage and driveway purposes over part of Lot 2.
Block 1, Norseman Industrial Park 6th Addition, as contained and described in
the Warranty Deed recorded as Document No. 5046619 in the office of the Hennepin
County Recorder.

6105 Golden Hills Drive, Golden Valley, Minnesota

Parcel 1:

Lot 1, Block 2, Golden Hills West 4th Addition, according to the recorded plat
thereof, Hennepin County, Minnesota.

Parcel 2:

Non-exclusive easement to connect to and use the storm water retention pond
located on Lot 1, Block 2, Golden Hills West 3rd Addition, Hennepin County,
Minnesota, as contained in the Pond Easement Agreement recorded as Document
No. 6995577 in the office of the County Recorder and recorded as Document
No. 3077426 in the office of the Registrar of Titles, Hennepin County,
Minnesota.

7630 Executive Drive, Eden Prairie, Minnesota

Lot 1, Block 1, Edenvale Executive Center, Hennepin County, Minnesota.

(Certificate of Title No. 1165420)

2200 University Avenue West, St. Paul, Minnesota

Parcel 1:

Lots 88, 89, 90 and 91, and the Southeasterly 20.00 feet of vacated Pillsbury
Street lying Southwesterly of the Northwesterly extension of the Northeasterly
line of said Lot 88, and lying Northeasterly of the Northwesterly extension of
the Southwesterly line of said Lot 88, all being in “Hewitts Out Lots First
Division”, according to the recorded plat thereof, Ramsey County, Minnesota,
excepting therefrom the Southwesterly 27.00 feet of the Southeasterly 279.00
feet.

Parcel 2:

Lot 87, “Hewitts Out Lots First Division”, according to the recorded plat
thereof, together with those parts of vacated Pillsbury Street and Myrtle Avenue
accruing thereto by reason of the vacation thereof.

Parcel 3:

Lot 86 of “Hewitts Out Lots First Division”, according to the recorded plat
thereof on file and of record in the Office of the Register of Deeds of Ramsey
County, together with that part of vacated Myrtle Avenue accruing thereto by
reason of the vacation thereof.

Parcel 4:

Lot 85, “Hewitts Out Lots First Division”, according to the recorded plat
thereof, together with that part of vacated Myrtle Avenue accruing thereto by
reason of the vacation thereof.

Parcel 5:

That part of vacated Myrtle Avenue accruing to Lot 84, “Hewitts Out Lots First
Division”, according to the recorded plat thereof, by reason of the vacation
thereof.

Parcel 6:

That part of vacated Pillsbury Street accruing to Lot 88 except the
Southeasterly 20.00 feet thereof lying Southwesterly of the Northwesterly
extension of the Northeasterly line of said Lot 88, and lying Northeasterly of
the Northwesterly extension of the Southwesterly line of said Lot 88, located in
“Hewitts Out Lots First Division”, according to the recorded plat thereof,
Ramsey County, Minnesota.

Parcel 7:

Subject to and together with the benefits and burdens of Mutual Easement and
Operating Agreement dated March 9, 1994, filed of record March 22, 1994 as
Document No. 2794418.

800 South Fifth Street, Hopkins, Minnesota

Parcel 1:

Lots 5, 6, 7, 8, 9, 10, 11, 14, 15, and 16, Block 52, West Minneapolis, except
that part of said Lots 5, 6, 7, 8, 9, 14, 15, and 16 embraced within the plat of
Supervalu Second Addition;

Lot 12, Block 52, West Minneapolis, except that part of said Lot 12 lying
Southwesterly of Line A described below;

Lot 13, Block 52, West Minneapolis, except that part of said Lot 13 embraced
within the plat of Supervalu Second Addition, and further excepting that part of
said Lot 13 lying southwesterly of Line A described below and southeasterly of
the following described line: Beginning at the point of termination of Line A;
thence southwesterly along a curve parallel with and 30.00 feet southeasterly of
the curved southeasterly line of Supervalu Second Addition to the southerly line
of said Lot 13 and there terminating;

That part of the vacated alley in said Block 52 lying southerly of the plat of
Supervalu Seconded Addition and northerly of Line A described below;

That part of the west half of vacated 9th Avenue lying northerly of the
extension across it of the south line of said Block 52 and southerly of the plat
of Supervalu Second Addition;

Line A: Commencing at the southeast corner of said Lot 12; thence North 89
degrees 21 minutes 26 seconds West, assumed bearing, along the south line of
said Lot 12 a distance of 82.65 feet to the actual point of beginning of the
line to be described; thence northwesterly a distance of 65.25 feet along a
tangential curve concave to the northeast having a radius of 89.50 feet and a
central angle of 41 degrees 46 minutes 08 seconds; thence North 47 degrees 35
minutes 18 seconds West, tangent to last described curve, a distance of 32.53
feet to the intersection with a line drawn parallel with and 30.00 feet
southeasterly of the curved southeasterly line of Supervalu Second Addition and
there terminating.

Torrens property: Certificate of Title No. 1165549.

Parcel 2:

That part of Lot 7, Auditor’s Subdivision Number 195, and the East 1/2 of
vacated 9th Avenue adjacent to said Lot 7, which lies southerly and
southeasterly of a line described as follows: Beginning at the intersection of
the center line of 5th Street South and the center line of 7th Avenue as
dedicated in the recorded plat of West Minneapolis, thence Westerly, along the
westerly extension of the center line of said 5th Street South, a distance of
127.00 feet; thence Westerly a distance of 576.03 feet along a tangential curve
concave to the South having a radius of 835.19 feet and a central angle of 39
degrees 31 minutes 00 seconds; thence Southwesterly, a distance of 255.54 feet,
along a compound curve concave to the Southeast having a radius of 563.48 feet
and a central angle of 25 degrees 59 minutes 00 seconds; thence Southwesterly,
tangent to the last described curve, a distance of 176.85 feet; thence
Southwesterly a distance of 209.78 feet, along a tangential curve concave to the
Northwest having a radius of 183.69 feet and a central angle of 65 degrees 26
minutes 00 seconds and said line there terminating.

6100-6190 Golden Hills Drive, Golden Valley, Minnesota

Parcel 1:

Lot 1, Block 1, Golden Hills West P.U.D. No. 78, according to the recorded plat
thereof, Hennepin County, Minnesota.

Parcel 2:

Non-exclusive easement to connect to and use the storm water retention pond
located on Lot 1, Block 2, Golden Hills West 3rd Addition, Hennepin County,
Minnesota, as contained and described in the Pond Easement Agreement recorded as
Document No. 6995577 in the office of the County Recorder and recorded as
Document No. 3077426 in the office of the Registrar of Titles, Hennepin County,
Minnesota.

Abstract and Torrens property: part of Certificate of Title No. 1165548.

6

EXHIBIT B

EARNEST MONEY ESCROW INSTRUCTIONS

These Earnest Money Escrow Instructions (“Instructions”) are entered into as of
this       day of      , 2007 by and among FIRSTCAL INDUSTRIAL 2 ACQUISITION,
LLC, a Delaware limited liability company (“Seller”), and HINES REIT MINNEAPOLIS
INDUSTRIAL LLC, a Delaware limited liability company (“Purchaser”), and FIRST
AMERICAN TITLE INSURANCE COMPANY (“Escrowee”).

WHEREAS, Purchaser and Seller entered into an Agreement of Purchase and Sale,
dated September      , 2007 (the “Agreement”), for the purchase and sale of the
Property (as defined in the Agreement); and

WHEREAS, the parties desire to enter into escrow instructions with Escrowee
pursuant to which Purchaser shall deposit earnest money, as required under the
Agreement (the “Escrow”).

NOW THEREFORE, in consideration of the mutual covenants contained in these
Instructions, and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Deposit.

1.1. Earnest Money. Pursuant to the terms and provisions of the Agreement,
Purchaser has deposited (or shall deposit) with Escrowee earnest money in the
sum of FOUR MILLION THREE HUNDRED THOUSAND and No/100 Dollars ($4,300,000.00)
(the “Earnest Money”).

1.2. Investment of Earnest Money. Escrowee shall invest the Earnest Money in
interest-bearing securities, bank deposits and/or so-called “money market funds”
established and managed by nationally recognized firms, as selected by
Purchaser. All interest earned on the Earnest Money shall be paid as
specifically provided in these Instructions.

2. Application of Earnest Money at Closing and Upon Termination of Agreement.

2.1. At Closing. At Closing (as defined in the Agreement), (i) the Earnest Money
shall be delivered by Escrowee to Seller and credited against the payment of the
Purchase Price, and (ii) all interest earned thereon shall be delivered by
Escrowee to Purchaser, whereupon the Escrow shall terminate.

2.2. Upon Termination of the Agreement. Except as otherwise provided in this
Section 2.2 or in Section 3 below, in the event of any termination of the
Agreement, the Earnest Money (together with all interest earned thereon) shall
be distributed by Escrowee only pursuant to the joint written direction of
Purchaser and Seller. Notwithstanding anything to the contrary contained herein,
in the event Purchaser timely and properly exercises its right to terminate the
Agreement pursuant to Section 6.1 of the Agreement and delivers written notice
of such termination to Seller and Escrowee (pursuant to the terms or the
Agreement and these Instructions), Escrowee shall immediately disburse the
Earnest Money, together with all interest earned thereon, to Purchaser, and
Seller shall have no right to object to such disbursement (by delivery of an
Objection Notice or otherwise), Seller hereby irrevocably authorizing and
directing Escrowee to make such disbursement to Purchaser pursuant to the
provisions of this sentence; provided, however, Seller shall be permitted to
deliver an Objection Notice on the basis of Purchaser’s failure to deliver such
notice timely and properly in accordance with the terms and conditions of the
Agreement.

3. Default.

3.1. Purchaser’s Default. In the event that Purchaser defaults in its obligation
to close the purchase and sale transaction under, and in accordance with the
terms and conditions of, the Agreement, and Seller desires to obtain the Earnest
Money from Escrowee (pursuant to the terms of the Agreement), Seller shall be
required to present to Escrowee: Seller’s affidavit of default (the “Default
Affidavit”), executed under penalty of perjury by an authorized representative
of Seller, certifying to Purchaser and Escrowee that Purchaser is in default of
such obligation under the Agreement and, therefore, Seller is entitled to the
Earnest Money proceeds. Upon receipt of the Default Affidavit from Seller,
Escrowee shall (i) deliver a copy of the Default Affidavit to Purchaser, in the
manner as provided in Section 5 below and (ii) if, within five (5) business days
after the date on which the Default Affidavit is deemed to be delivered to
Purchaser (pursuant to Section 5 below), Escrowee has not received from
Purchaser a notice (“Objection Notice”) objecting to Escrowee’s compliance with
the Default Affidavit, Escrowee shall deliver the Earnest Money, together with
all interest earned thereon, to Seller.

3.2. Seller’s Default. In the event that Seller breaches or defaults under the
obligations imposed on it under the Agreement, and Purchaser desires the return
of the Earnest Money from Escrowee (pursuant to the terms of the Agreement),
Purchaser shall be required to present to Escrowee: its own Default Affidavit
executed under penalty of perjury by an authorized representative of Purchaser
certifying to Seller and Escrowee that Seller is in default under the Agreement
and, therefore, Purchaser is entitled to return of the Earnest Money proceeds.
Upon receipt of the Default Affidavit from Purchaser, Escrowee shall (i) deliver
a copy of the Default Affidavit to Seller as provided in Section 5 below, and
(ii) if, within five (5) business days after the date on which the Default
Affidavit is deemed to be delivered to Seller (pursuant to Section 5 below),
Escrowee has not received from Seller an Objection Notice, objecting to
Escrowee’s compliance with the Default Affidavit, Escrowee shall deliver the
Earnest Money, together with all interest earned thereon, to Purchaser.

4. Objection Notices. If Escrowee receives an Objection Notice from either
Seller or Purchaser within the time period set forth in Section 3 above, then
Escrowee shall refuse to comply with the Default Affidavit then in question
(“Objectionable Default Affidavit”) until Escrowee receives (a) joint written
instructions executed by both Purchaser and Seller, or (b) a final
non-appealable order with respect to the disposition of the Earnest Money from a
federal or state court of competent jurisdiction (“Court Order”), in either of
which events Escrowee shall then disburse the Earnest Money and all interest
earned thereon, in accordance with such direction or Court Order, as the case
may be. Notwithstanding the immediately preceding sentence, if the party that
delivers the Objection Notice does not (i) commence litigation with respect to
the Earnest Money by filing a complaint or action for a declaratory judgment in
an appropriate court of competent jurisdiction (“Litigation”), and (ii) provide
notice and a file-stamped copy of such complaint or action for declaratory
judgment to Escrowee and the other party to these Instructions within thirty
(30) days after delivery of the then-applicable Objection Notice, then Escrowee
shall disburse the Earnest Money in accordance with the Objectionable Default
Affidavit.

Notwithstanding anything to the contrary in the Agreement or these Instructions,
Seller and Purchaser hereby agree that in the event that (A) either or both of
them delivers a Default Affidavit pursuant to Section 3; (B) the recipient of a
Default Affidavit delivers an Objection Notice in response thereto; (C) the
party delivering an Objection Notice commences Litigation; (D) the Litigation is
ultimately resolved by the issuance of a Court Order; and (E) the Court Order
authorizes the disbursement of the Earnest Money to the party that delivered the
Default Affidavit that gave rise to the Objection Notice and ensuing Litigation
(the “Initiating Party”), then the party that delivered such Objection Notice
shall be required to pay to the Initiating Party interest on the Earnest Money,
from the date on which the Initiating Party delivered its Default Affidavit
through the date on which the Escrowee disburses the Earnest Money (and all
interest accrued thereon) to the Initiating Party, which interest shall be at
the per annum rate of five percent (5.0%) in excess of the per annum rate
publicly announced, from time to time, by Bank of America, N.A. (or its
successor) as its “prime” or “base” or “reference” rate of interest.

5. Notices. Any notice, demand or request which may be permitted, required or
desired to be given in connection therewith shall be given in writing and
directed to the parties hereto as follows:



      Seller: First Industrial Realty Trust, Inc.

                  311 South Wacker Drive, Suite 4000
       
Chicago, Illinois 60606 Attn:
  Joe David        
Facsimile: (312) 922-6826 With a copy to
                its attorneys:   Barack Ferrazzano Kirschbaum & Nagelberg LLP  
  200 West Madison Street, Suite 3900
 
  Chicago, Illinois 60606        
 
  Attn:   Jeremy T. Bunnow, Esq.

         
 
  Facsimile: (312) 984-3150
Purchaser:
  REIT Minneapolis Industrial LLC
 
  c/o Hines Interests Limited Partnership
 
  2800 Post Oak Boulevard, Suite 5000
 
  Houston, Texas 77056-6118
 
  Attn: Charles N. Hazen
 
  Facsimile: (713) 966-7851
With a copy to its attorneys:
  REIT Minneapolis Industrial LLC
 
  c/o Hines Advisors Limited Partnership
 
  2800 Post Oak Boulevard, Suite 5000
 
  Houston, Texas 77056-6118
 
  Attn: Jason P. Maxwell - Legal
 
  Facsimile: (713) 966-2705
 
  and
 
  Baker Botts L.L.P.
 
  2001 Ross Avenue, Suite 600
 
  Dallas, Texas 75201-2980
 
  Attention: Joel M. Overton, Jr.
 
  Facsimile: 214-661-4938
Escrowee:
  First American Title Insurance Company

Attn:

Facsimile:

Notices shall be deemed properly delivered and received when and if either
(i) the same day when personally delivered prior to 5:00 p.m. (Chicago time); or
(ii) one (1) business day after deposits with Federal Express or other overnight
courier; or (iii) the same day when sent by confirmed facsimile at or prior to
5:00 p.m. (Chicago time).

6. Escrowee Obligations. The parties agree that, except as otherwise expressly
provided in Section 4, the actions of, and the relationship between, Purchaser
and Seller shall be governed by the terms of the Agreement. In all events and
under all circumstances (except as otherwise expressly provided in Section 4),
the ultimate rights and obligations of Seller and Purchaser shall be strictly
governed and controlled by the terms and provisions of the Agreement, rather
than these Instructions. In the event of any conflict between the terms and
provisions of the Agreement and these Instructions, the terms and provisions of
the Agreement shall control in all events and circumstances except as otherwise
expressly provided in Section 4. Notwithstanding the existence of the Agreement
or any references herein to the Agreement, the parties agree that Escrowee (but
not Seller and Purchaser) shall be governed solely by the terms and provisions
of these Instructions. The parties furthermore agree that, except as otherwise
specifically provided in Section 4 above, Escrowee is hereby expressly
authorized to regard, comply with, and obey any and all orders, judgments or
decrees entered or issued by any court, and, in case Escrowee obeys and complies
with any such order, judgment or decree of any court, it shall not be liable to
either of the parties hereto or to any other person, firm or corporation by
reason of such compliance.

7. Litigation. In the event of litigation between the parties with respect to
these Instructions, the performance of their respective obligations hereunder,
or the effect of a termination under the Agreement or these Instructions, the
losing party shall pay all costs and expenses incurred by the prevailing party
in connection with such litigation, including, but not limited to, court costs
and reasonable fees of counsel selected by the prevailing party. Notwithstanding
any provision of the Agreement or these Instructions to the contrary, the
obligations of the parties under this Section 7 shall survive a termination of
either or both of the Agreement and these Instructions.

8. Time of the Essence. Time is of the essence of these Instructions. If any
date herein set forth for the performance of any obligations by Seller, Escrowee
or Purchaser or for the delivery of any instrument or notice as herein provided
should be on a Saturday, Sunday or legal holiday, the compliance with such
obligations or delivery shall be deemed acceptable on the next business day
following such Saturday, Sunday or legal holiday.

7

9. Counterparts. These Instructions may be executed in counterparts, each of
which shall constitute an original, but all of which together shall constitute
one and the same instrument.

SELLER:

FIRSTCAL INDUSTRIAL 2 ACQUISITION, LLC, a Delaware limited liability company



      By: FirstCal Industrial 2, LLC, a Delaware limited liability company, its
sole member



      By: FR FirstCal 2, LLC, a Delaware limited liability company, its managing
member



      By: First Industrial Investment, Inc., a Maryland corporation, its sole
member

By:
Name:
Its:

PURCHASER:

HINES REIT MINNEAPOLIS INDUSTRIAL LLC, a Delaware

limited liability company

By:

Name:

Its:

ACCEPTED BY ESCROWEE:

FIRST AMERICAN TITLE INSURANCE COMPANY

By:
Name:
Its:

8

EXHIBIT C

DOCUMENTS

Each to the extent in the Seller’s possession or reasonable control, except for
item (c) below which shall be delivered only to the extent in Seller’s actual
possession:

(a) Leases. Copies of all Existing Leases and copies of any agreements with
respect to any commissions due or to become due from Seller in connection with
any such Existing Leases, together with Seller’s tenant files with respect to
the Property and with a copy of the most current rent roll prepared by Seller in
the ordinary course of Seller’s business as well as all FASB 13 schedules.

(b) Books and Records. Copies of the income and expense statements for the
Property prepared by Seller in the ordinary course of Seller’s business for the
last three (3) years or any shorter period of Seller’s ownership of the Property
(the “Operating Statements”), including the Operating Statement to the extent
prepared for the current year to date.

(c) Approvals. Copies of all, if any, of the following in Seller’s actual
possession: any development approvals which have been obtained (or which have
been applied for by Seller or on behalf of Seller and are pending) in connection
with the Property; reports, licenses and permits for the Property as required by
any applicable zoning or environmental laws; copies of any subdivision plans or
plats, and certifications, rezonings, general plan amendments, parcel maps and
development agreements, as such materials relate to the Property and the
development and operation thereof; and copies of all other valid permits,
licenses, franchises, certifications, authorizations, approvals and permits
issued by any governmental or quasi-governmental authorities having jurisdiction
over the Property to or for Seller for the construction, ownership, operation,
use and occupancy of the Land or the Improvements, or any part thereof.

(d) Existing Title Policy and Survey. A copy of the most recent owner’s title
insurance policy issued to Seller for the Land and the Improvements, and a copy
of the Survey.

(e) Contracts. Copies of all Contracts. Without limiting the foregoing, this
list should include Contracts relating to the snow removal, lot sweeping, HVAC,
window cleaning, fire suppression and fire monitoring systems. In addition,
copies of all roof warranties and any other warranties.

9

EXHIBIT D

DISCLOSURE ITEMS

None.

10

EXHIBIT E

ESTOPPEL CERTIFICATE

     
To:
  Hines REIT Properties, L.P.
and its affiliates, subsidiaries, successors and/or assigns
c/o Hines Interests Limited Partnership
2800 Post Oak Blvd., Suite 5000
Houston, Texas 77056

(Lease to be Attached)

ESTOPPEL CERTIFICATE

The undersigned,      (“Tenant”), hereby certifies to the above addressees and
to any lender of financing made in connection with the acquisition and/or
operation of the Building by the above addressees (including any such lender’s
respective successors and assigns) that:

1. Tenant is party to that certain lease agreement (“Lease”), dated as of the
     day of      , 20     , by and between the undersigned, as tenant
(“Tenant”), and      as landlord (“Landlord”), covering certain [insert type of
property] space (“Premises”) in the building located at      (“Building”). The
net rentable square footage of the Premises is      .

2. The Lease is valid and in full force and effect on the date hereof. The term
of the Lease commenced on      , 20     , and the termination date of the
present term of the Lease, excluding renewals, is      , 20     .

3. There are no other agreements between Landlord and Tenant with respect to the
Premises. Except for      , Tenant has not sub-letting or encumbered the
Premises.

4. There are no uncured defaults on the part of Tenant or on the part of
Landlord under the Lease, and, to Tenant’s actual knowledge, no event has
occurred and no condition exists which, with the giving of notice or the lapse
of time, or both, will constitute a default under the Lease.

5. Fixed or base rent payable by Tenant presently is $    per month and no such
rent has been paid more than 30 days in advance of its due date. Tenant’s
security deposit is $     .

6. Additional rent (including Tenant’s share of tax increases and cost of living
increases) payable by Tenant presently is $    per month and no such rent has
been paid more than 30 days in advance of its due date. Tenant has fully paid
all fixed or base rent, all additional rent and all other sums due and payable
under the Lease on or before the date of this Estoppel Certificate.

7. Tenant claims no present charge, lien or claim of offset under the Lease or
otherwise, against rents or other charges due or to become due thereunder.

8. Tenant has accepted possession of the Premises and any improvements required
by the terms of the Lease to be made by the lessor thereunder have been
completed to the satisfaction of Tenant.

9. The address for notices to be sent to Tenant is as set forth in the Lease.

10. This Estoppel Certificate may be relied upon by any prospective purchaser or
encumbrance of the Building.

11. Except as set forth in the Lease, Tenant has no right of first refusal,
option or other right to purchase the Premises or the Building, nor does Tenant
have any right to unilaterally cancel the Lease. Except as set forth in the
Lease, Tenant has no renewal options or expansion options.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Estoppel
Certificate on the      day of      , 20     .

     

(Tenant)

By:
Title:


11

EXHIBIT F

Intentionally Omitted

12

EXHIBIT G

ASSIGNMENT AND ASSUMPTION OF LEASES

THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS (the
“Assignment”) is made and entered into this      day of      , 20     by and
between (“Assignor”), and (“Assignee”).

R E C I T A L S:

WHEREAS, Assignor and Assignee entered into that certain Agreement of Purchase
and Sale, dated      , 20     , and as amended from time to time (as amended,
the “Agreement”), for the purchase and sale of the building commonly known by
the street address (the “Premises”); and

WHEREAS, in connection with the consummation of the transaction contemplated
under the Agreement, Assignor and Assignee desire to execute this Assignment.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Recitals. The foregoing recitals are hereby incorporated in the body of this
Assignment as if fully rewritten and restated herein.

2. Assignment of Leases. Assignor hereby sells, transfers and assigns to
Assignee all of its right, title and interest in and to those certain leases
presently existing and described in Exhibit A attached hereto (collectively, the
“Leases”) and any and all guaranties made in connection with the Leases,
subject, however, to the terms, covenants and conditions of the Leases and this
Assignment. Notwithstanding the foregoing, however, Assignor nevertheless
retains, on a nonexclusive basis (and only to the extent that such retention by
Assignor in no way prejudices, limits or restricts any rights, remedies,
recourses or indemnities otherwise available to Assignee), the benefit and
protection of any indemnity(ies) provided by the tenants under the Leases for
the benefit of the landlord.

3. Assignment of Security Deposits. Assignor hereby sells, transfers and assigns
to Assignee all of its right, title and interest in and to those security
deposits required pursuant to the Leases, and identified on Exhibit B attached
hereto and made a part hereof (collectively, the “Security Deposits”).

4. Assumption of Obligations. Assignee hereby accepts the assignment of the
Leases, the rents due thereunder and the Security Deposits subject to the terms
and conditions hereof, and from and after the date hereof, Assignee hereby
assumes and shall be responsible for and shall perform all of those obligations
imposed on the lessor or landlord under the Leases, which obligations first
arise or accrue after the date hereof (the “Closing”).

5. Assignee’s Indemnification. Assignee hereby indemnifies, protects, defends
and holds Assignor, Assignor’s      , the partners, officers, directors and
shareholders of Assignor’s      , and their respective successors, and assigns,
harmless from any and all claims, damages, losses, suits, proceedings, costs and
expenses, including, without limitation, reasonable attorneys’ fees
(collectively, “Losses”), both known or unknown, present and future, at law or
in equity, arising out of, by virtue of or in any way related to the breach by
Assignee of (or Assignee’s failure to timely perform) any or all of the
obligations imposed on the lessor or the landlord under the Leases, which
obligations accrue from and after the date of the Closing.

6. Assignor’s Indemnification. Assignor hereby indemnifies, protects, defends
and holds Assignee, Assignee’s      , the partners, officers, directors and
shareholders of Assignee’s      and all of their respective successors and
assigns harmless from any and all Losses, both known and unknown, present and
future, at law or in equity and arising out of, by virtue of, or related in any
way to, the breach by Assignor of (or Assignor’s failure to timely perform) any
or all of the obligations imposed on the lessor or the landlord under the
Leases, which obligations accrue prior to the date of the Closing.

7. Counterparts. This Assignment may be executed in one or more identical
counterparts, all of which, when taken together shall constitute one and the
same instrument.

8. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of Minnesota.

9. Partial Invalidity. The provisions hereof shall be deemed independent and
severable, and the invalidity or enforceability of any one provision shall not
affect the validity or enforceability of any other provision hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

13

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment on the
date first above written.

ASSIGNOR:

By:
Name:
Its:

ASSIGNEE:

By:
Name:
Its:

14

EXHIBIT H

ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND INTANGIBLES

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND INTANGIBLES (the “Assignment”)
is made and entered into this      day of      , 20     , by and between
(“Assignor”), and (“Assignee”).

R E C I T A L S:

WHEREAS, Assignor and Assignee entered into that certain Agreement of Purchase
and Sale, dated      , 20     , and as amended from time to time (as amended,
the “Agreement”), for the purchase and sale of (the “Premises”); and

WHEREAS, in connection with the consummation of the transactions contemplated
under the Agreement, Assignor and Assignee desire to execute this Assignment.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Recitals; Defined Terms. The foregoing recitals are hereby incorporated into
this Agreement as if fully rewritten and restated in the body of this
Assignment. Capitalized terms used herein and not otherwise defined shall have
the meanings respectively ascribed to them in the Agreement.

2. Assignment of Contracts and Intangibles. Assignor hereby sells, transfers,
conveys and assigns to Assignee all of its right, title and interest in and to
the contracts and agreements relating to the management, leasing, operation,
maintenance and repair of the Premises, as set forth on Exhibit A attached
hereto and made a part hereof (collectively, the “Contracts”), subject, however,
to the terms and covenants of the Contracts and this Assignment. Assignor hereby
quitclaims unto Assignee, without recourse, representation or warranty of any
kind whatsoever, all of Assignor’s right, title and interest (if any) in and to
all, if any, Intangibles relating to the Premises. Such Intangibles are
quitclaimed by Assignor to Assignee on an “AS-IS,” “WHERE-IS,” “WITH ALL FAULTS”
basis, and without any warranties, representations or guaranties, either express
or implied, of any kind, nature or type whatsoever, except the foregoing shall
be without limitation upon any representations and warranties expressly
contained in the Agreement.

3. Assumption of Obligations. Assignee hereby accepts the assignment of the
Contracts and the Intangibles subject to the terms and conditions hereof, and
from and after the date hereof, Assignee hereby assumes and shall be responsible
for and shall perform, discharge and fulfill all of the obligations imposed on
Assignee, as the owner of the Premises and the successor-in-interest to
Assignor, under the Contracts, which obligations accrue after the date hereof.

4. Assignee’s Indemnification. Assignee hereby indemnifies, protects, defends
and holds Assignor, Assignor’s      , the partners, officers, directors and
shareholders of Assignor’s      , and all of their respective successors and
assigns harmless from any and all claims, damages, losses, suits, proceedings,
costs and expenses, including, without limitation, reasonable attorneys’ fees
(“Losses”), both known or unknown, present and future, at law or in equity,
arising out of, by virtue of, or in any way related to, the breach by Assignee
of (or Assignee’s failure to timely perform) any or all of the obligations
imposed on Assignee, as the owner of the Premises and the successor-in-interest
to Assignor, under the Contracts, which obligations accrue after the date
hereof.

5. Assignor’s Indemnification. Assignor hereby indemnifies, protects, defends
and holds Assignee, Assignee’s      , the partners, officers, directors and
shareholders of Assignee’s      and all of their respective successors and
assigns harmless from any and all Losses, both known and unknown, present and
future, at law or in equity and arising out of, by virtue of, or related in any
way to, the breach by Assignor of (or Assignor’s failure to timely perform) any
or all of the obligations imposed upon Assignor, as the owner of the Premises
prior to the date hereof, under the Contracts, which obligations accrued on or
prior to the date hereof.

6. Counterparts. This Assignment may be executed in one or more multiple
counterparts, all of which, when taken together shall constitute one and the
same instrument.

7. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of Minnesota.

8. Partial Invalidity. The provisions hereof shall be deemed independent and
severable, and the invalidity or enforceability of any one provision shall not
affect the validity or enforceability of any other provision hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

15

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment on the
date first above written.

ASSIGNOR:

By:
Name:
Its:

ASSIGNEE:

By:
Name:
Its:

16

EXHIBIT I

BILL OF SALE

QUITCLAIM

BILL OF SALE

FOR VALUE RECEIVED, (“Seller”), hereby quitclaims unto (“Purchaser”), all of
Seller’s right, title and interest, if any, in and to all Personal Property [as
defined in that certain Agreement of Purchase and Sale, dated      , 20     , by
and between Seller and Purchaser]. The Personal Property is quitclaimed by
Seller to Purchaser on an “AS IS,” “WHERE IS,” “WITH ALL FAULTS” basis, and
without any warranties, representations or guarantees, either express or
implied, of any kind, nature, or type whatsoever, including, but not limited to,
any warranty as to the fitness for a particular purpose or merchantability of
the Personal Property, except the foregoing shall be without limitation upon any
representations and warranties expressly contained in the Agreement.

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of      , 20     .

SELLER:

By:
Name:
Its:

17

EXHIBIT J

BROKERAGE AGREEMENTS

1. Exclusive Authorization to Lease dated October 20, 2005 between CB Richard
Ellis, Inc. and FirstCal 2 Industrial Leasing Manager, LLC for 7600-7688
Executive Drive, Eden Prairie, MN, as extended by letter dated June 26, 2006.

2. Exclusive Authorization to Lease dated October 19, 2005 between United
Properties Brokerage, LLC and FirstCal 2 Industrial Leasing Manager, LLC for
10900 Hampshire Avenue, Bloomington, MN, as extended by letter dated October 19,
2006.

3. Exclusive Authorization to Lease dated October 19, 2006 between Paramount
Real Estate Corporation and FirstCal 2 Industrial Leasing Manager, LLC for 10025
Valley View Road, Eden Prairie, MN, as extended by letter dated October 19,
2006.

4. Exclusive Authorization to Lease dated October 19, 2005 between United
Properties Brokerage, LLC and FirstCal 2 Industrial Leasing Manager, LLC for 800
South Fifth Street, Hopkins, MN, as extended by letter dated February 5, 2007.

5. Exclusive Authorization to Lease dated January 15, 2007 between United
Properties Brokerage, LLC and FirstCal 2 Industrial Leasing Manager, LLC for
2200 University Avenue West, St. Paul.

6. Exclusive Authorization to Lease dated April 21, 2006 between CB Richard
Ellis, Inc. and FirstCal 2 Industrial Leasing Manager, LLC for Golden Hills 1,
5900 Golden Hills Drive, Golden Valley, MN, as extended by letter dated June 29,
2007.

7. Exclusive Authorization to Lease dated December 29, 2005 between CB Richard
Ellis, Inc. and FirstCal 2 Industrial Leasing Manager, LLC for Golden Hills 2,
6100 Golden Hills Drive, Golden Valley, MN, as extended by letters dated
June 13, 2006 and May 29, 2007.

The Brokerage Agreements described in Nos. 1-4 of this Exhibit J have, by their
own terms, expired. The Brokerage Agreements described in Nos. 5-7 of this
Exhibit J will, by their own terms, terminate at Closing. Therefore, no
Brokerage Agreements will be assigned to Purchaser from Seller at Closing.

Furthermore, the commissions set forth on the following page shall constitute
Purchaser’s Commissions.

18

EXHIBIT K

DEED

SPECIAL WARRANTY DEED

(reserved for recording data)

STATE DEED TAX DUE HEREON: $  

Date:      , 20     

FOR VALUABLE CONSIDERATION, FIRSTCAL INDUSTRIAL 2 ACQUISITION, LLC, a limited
liability company existing under and by virtue of the laws of the State of
Delaware, Grantor, hereby conveys and quitclaims to      , a(n) existing under
the laws of the      , Grantee, real property in      County, Minnesota,
described as follows:

See Exhibit A attached hereto and made a part hereof for legal description.

Subject to: Permitted Exceptions listed on Exhibit B attached hereto and made a
part hereof, together with all hereditaments and appurtenances belonging
thereto, or in anywise appertaining, and the reversion and reversions, remainder
and remainders, rents, issues and profits thereof, and all of the estate, right,
title, interest, claim or demand whatsoever, of the Grantor, either in law or
equity, of, in and to the above described premises, with the hereditaments and
appurtenances: TO HAVE AND TO HOLD the said premises as above described, with
the appurtenances, unto the Grantee, its heirs and assigns forever.

Grantor certifies that Grantor does not know of any wells on the described
property.

And the Grantor, for itself, and its successors, does covenant, promise and
agree, to and with the Grantee, its heirs and assigns, that it has not done or
suffered to be done, anything whereby the said premises hereby granted are, or
may be, in any manner encumbered or charged, except as herein recited; and that
the said premises, against all persons lawfully claiming, or to claim the same,
by, through or under it, it WILL WARRANT AND DEFEND, subject to the following
exceptions: See Exhibit B

[signature page follows]

19

FIRSTCAL INDUSTRIAL 2 ACQUISITION, LLC, a Delaware limited liability company



      By: FirstCal Industrial 2, LLC, a Delaware limited liability company, its
sole member



      By: FR FirstCal 2, LLC, a Delaware limited liability company, its managing
member



      By: First Industrial Investment, Inc., a Maryland corporation, its sole
member

By:
Name:
Its:

Affix Deed Tax Stamps Here

Its:

20

         
STATE OF      
COUNTY OF      
  )
)
)  
SS.



The foregoing was acknowledged before me this      day of      ,      , by
     an Authorized Signatory of      .

NOTARIAL STAMP OR SEAL (OR OTHER TITLE OR RANK)

NOTARY PUBLIC

THIS INSTRUMENT WAS DRAFTED BY:

WHEN RECORDED RETURN TO:

TAX STATEMENTS FOR THE REAL PROPERTY DESCRIBED IN THIS INSTRUMENT SHOULD BE SENT
TO:

21

EXHIBIT A

22

EXHIBIT B

23